Exhibit-10.68

 

 

INDUSTRIAL LEASE AGREEMENT

 

 

THIS LEASE AGREEMENT (the “Lease”) is made as of the “Lease Date” (as defined in
Section 37 herein) by and between 11640 HARRELL, LLC, a Delaware limited
liability company (“Landlord”), and SYRATECH CORPORATION, a Delaware corporation
(“Tenant”) (the words “Landlord” and “Tenant” to include their respective legal
representatives, successors and permitted assigns where the context requires or
permits).

 

 

W I T N E S S E T H:

 

1.             Basic Lease Provisions.  The following constitute the basic
provisions of this Lease:

 

(a)

Demised Premises Address:

11640 Harrel Street

 

 

Mira Loma, California

 

 

 

(b)

Demised Premises Square Footage:  As of the Lease Date, the Demised Premises
will contain approximately 886,052 square feet, which is the same as the
Building Square Footage.  Accordingly, on the Lease Date, this Lease will cover
100% of the leasable area of the Building.  The Demised Premises Square Footage
will reduce in accordance with Section 2.1 of this Lease and may also reduce in
accordance with Sections 2.2 and 2.3 of this Lease.

 

 

(c)

Building Square Footage:  approximately 886,052 sq. ft.

 

 

(d)

[INTENTIONALLY OMITTED]

 

 

(e)

Monthly Base Rent Installments (subject to reduction in accordance with
Sections 2.1, 2.2 and 2.3 and increase in accordance with Section 4.1):

 

 

 

Lease Months one (1) through six (6)

$256,955.08

 

 

(plus any prorated amount for any partial month at the beginning of the Term)

 

 

 

 

Lease Months seven (7) through eighteen (18)

$186,774.50

 

 

 

 

Lease Months nineteen (19) through sixty-six (66)

$122,974.50

 

 

 

 

(f)

Lease Commencement Date:

The Lease Date.

 

 

(g)

Base Rent Commencement Date:

The Lease Commencement Date.

 

 

(h)

Expiration Date:  The date which is sixty-six (66) Lease Months after the Lease
Commencement Date (subject to adjustment in accordance with Section 3).

 

 

(i)

Primary Term:  Sixty-six (66) Lease Months after the Lease Commencement Date
(subject to adjustment in accordance with Section 3).

 

 

(j)

Tenant’s Operating Expense Percentage:  As of the Lease Commencement Date, the
Tenant’s Operating Expense Percentage will be 100%.  As the Demised Premises
Square Footage reduces over the Term in accordance with the provisions of this
Lease, the Tenant’s Operating Expense Percentage will be computed, as of any
particular date, by dividing the Demised Premises Square Footage in effect on
that date by the Building Square Footage.

 

 

(k)

Security Deposit:  One Million Nine Hundred Thousand Dollars ($1,900,000.00),
 payable by Tenant as of the Lease Date, by delivery to Landlord of a letter of
credit in the manner required by Section 5.  As provided in Section 5, the
amount of the Security Deposit will, so long as no Event of Default (as defined
in Section 22) has occurred and is then continuing, be reduced concurrently with
reduction of Base Rent resulting from reduction of the Demised Premises Square
Footage pursuant to Sections 2.1, 2.2, 2.3.

 

--------------------------------------------------------------------------------


 

(l)

Permitted Use:  Storage, warehousing and distribution of seasonal and
non-seasonal giftware, home decorative items, picture frames, decorative storage
items, table-top items including crystal, glass, stainless steel flatware and
serving pieces, lighting and lawn and garden décor and furniture pieces and
general office use related thereto.

 

 

(m)

Address for notice:

 

 

 

Landlord:

11640 HARRELL, LLC

 

 

c/o Industrial Developments International, Inc.

 

 

3424 Peachtree Road, N.E.

 

 

Suite 1500

 

 

Atlanta, Georgia 30326

 

 

Attention:  Mr. Timothy J. Gunter

 

 

Telephone:  (404) 479-4000

 

 

Fax:  (404) 231-3968

 

 

 

 

 

 

 

Tenant:

SYRATECH CORPORATION

 

 

175 McClellan Highway

 

 

East Boston, MA  02128

 

 

Attention:

 

 

 

 

 

 

 

 

with a copy to the attention of

 

 

the Legal Department at that

 

 

same address

 

 

 

 

 

 

(n)

Address for rental payments:

 

 

 

 

 

11640 HARRELL, LLC

 

 

c/o IDI Services Group, LLC

 

 

P.O. Box 281464

 

 

Atlanta, Georgia 30384-1464

 

2.             Demised Premises.  For and in consideration of the rent
hereinafter reserved and the mutual covenants hereinafter contained, Landlord
does hereby lease and demise unto Tenant, and Tenant does hereby hire, lease and
accept, from Landlord all upon the terms and conditions hereinafter set forth
the following premises, referred to as the “Demised Premises”, as outlined on
Exhibit A attached hereto and incorporated herein:  as of the Lease Date,
approximately 886,052 square feet of space (approximately 6050 square feet of
which is office space) and an unfinished, second story mezzanine (“Mezzanine”)
(which may, at the option and expense of Tenant, be completed and utilized by
Tenant in the manner provided in Section 18(c)), having an address as set forth
in Section 1(a), located within an existing building (the “Building”), which
contains a total of approximately 886,052 square feet and is located at 11640
Harrel Street, Mira Loma, California; provided, however, that the Demised
Premises Square Footage will reduce in accordance with Section 2.1 and may
reduce in accordance with Sections 2.2 and 2.3.  The Building is located on a
parcel of land (“Land”) containing approximately 43.58 acres.  On the Lease
Date, Tenant will be entitled to utilize all available parking spaces now
located on the Land for passenger vehicles.  When the Demised Premises reduces
to 644,050, pursuant to Sections 2.1 or 2.2, Tenant will be entitled to utilize
up to 300 parking spaces for passenger vehicles.   When the Demised Premises
reduces to 424,050, pursuant to Sections 2.1 or 2.2, Tenant will be entitled to
utilize up to 250 parking spaces for passenger vehicles.  When the Demised
Premises reduces to 644,050 pursuant to Sections 2.1 or 2.2, Tenant will have
the right (i) at the expense of Tenant, to install a fence at the rear of the
Building to separate the truck court which is adjacent to the reduced Demised
Premises from the truck court adjacent to the portion of the Building just
vacated by Tenant (and thereby making the truck court areas exclusive to the
adjoining portions of the Building) and (ii) after installation of such a fence,
to exclusive use of the curb cut on Wineville Road which serves the southern
side of the Building and the westernmost curb cut on Harrel Street which serves
the front of the Building.  Landlord may, at its option and expense, elect to
install such a fence in order to separate the truck court being used by Tenant
from the truck court to be used by other tenants in the Building.  After
installation of the fence, by Landlord or Tenant, Landlord will have the right
to grant to other tenants in the Building the exclusive right to use the two
easternmost curb cuts on Harrel Street.  If, after installation of the fence and
while this Lease remains in effect, Landlord leases space in the Building which
has been vacated by Tenant in accordance with this Lease, Landlord will include
in such lease an acknowledgment by the tenant of the exclusive rights granted to
Tenant in the Wineville Road curb cut and the westernmost curb cut on Harrel
Street.  After the Demised Premises reduces to 424,050, the fence separating the
truck court will be moved westerly, at the expense and by the party which first
installed the

 

2

--------------------------------------------------------------------------------


 

fence, to coincide as closely as possible with the location of the demising wall
within the reduced Demised Premises, thereby adjusting the exclusive truck court
areas.  Tenant shall have the right to stage and store shipping containers only
in the portion of the truck court area on the south side of the Building which
immediately adjoins the portion of the Building which is occupied by Tenant.
 Likewise, tenants in portions of the Building vacated by Tenant pursuant to
this Lease will be granted the right to park trailers or stage and store
shipping containers only the truck court area on the south side of the Building
which immediately adjoins the portion of the Building which is occupied by those
tenants.

 

2.1           Automatic Reductions in Demised Premises Square Footage.     The
Demised Premises Square Footage will, except as hereinafter provided in this
Section 2.1, automatically reduce as follows (subject, however, to other
reductions which may first occur pursuant to Sections 2.2 and 2.3):

 

(a)           On the first day of the seventh (7th) Lease Month, the Demised
Premises will automatically reduce to the westernmost 644,050 square feet in the
Building; and

 

(b)           On the first day of the nineteenth (19th) Lease Month, the Demised
Premises will automatically reduce to the westernmost 424,050 square feet in the
Building.

 

The automatic reductions in the Demised Premises Square Footage effected by this
Section 2.1 are not intended to be cumulative with the reductions which may
occur pursuant to Sections 2.2 or 2.3 prior to the dates specified in this
Section 2.1.  If a reduction occurs first under Section 2.2 or 2.3, there will
be no reduction pursuant to this Section 2.1.

 

Neither of the reductions in the Demised Premises Square Footage contemplated by
this Section 2.1 will occur, regardless of the date, unless (i) Tenant has fully
and finally vacated the portion of the Demised Premises Square Footage which is
being removed from the Demised Premises by virtue of the reduction and (ii) the
portion of the Demised Premises being vacated is then Broom Clean (as
hereinafter defined).  The term “Broom Clean”, as used in this Lease, shall
mean, as to any portion of the Demised Premises which is being vacated by Tenant
pursuant to any right or duty expressly provided  in this Lease, that (1) such
space has been fully and completely vacated by Tenant, i.e. Tenant has
completely removed all personal property, inventory, racking, trade fixtures,
equipment and machinery, (2) all damage to the space caused by such removal has
been repaired (including the grinding to floor level of any bolts or other metal
left from removal of racking and filling of holes caused by such removal with
appropriate material), (3) after completion of such removal and repairs, such
space must otherwise be in the same condition as on the Lease Date, normal wear
and tear alone excepted  and (4) the space must be free of trash and debris and
be “broom clean”.  Landlord will inspect the Demised Premises on the scheduled
reduction date (or earlier if Tenant has vacated prior to that date and given
written notice to Landlord).  If, on the date specified for a reduction of the
Demised Premises Square Footage, the portion to be vacated is still occupied or
used by Tenant or is not Broom Clean, the effective date of the reduction will
automatically be postponed until the date on which Tenant completely vacates and
the space is Broom Clean, as verified by Landlord after receipt of written
notice from Tenant that such conditions have been satisfied.  Nothing in this
Section 2.1 is intended to imply or create any right of Tenant to hold over,
beyond the prescribed date for vacating, in any space in the Building which is
to be vacated by Tenant in accordance with any provision of this Lease.  Any
such holdover by Tenant which occurs without the prior written consent of
Landlord will be a material breach by Tenant of its obligations under this Lease
and will entitle Landlord to give notice to Tenant pursuant to Section 22 of
this Lease.  As of the effective date of either reduction of the Demised
Premises Square Footage pursuant to this Section 2.1, the Demised Premises will,
for all purposes under this Lease, including, without limitation, the
calculation of Monthly Base Rent Installments and the Tenant’s Operating Expense
Percentage, no longer include the portion of the Demised Premises Square Footage
vacated by Tenant.  Reductions in the Monthly Base Rental Installments pursuant
to this Section 2.1 will be calculated at the rate of $.29 per square foot per
month.

 

2.2           Reduction of Demised Premises Square Footage at Option of Tenant.

 

(a)           Tenant shall have the right and option, in accordance with this
Section 2.2(a) and with respect to the period extending through the end of the
sixth (6th) Lease Month, to reduce the Demised Premises Square Footage to the
westernmost 644,050 square feet of the Building, effective as of any day of the
Term from and after the first day of the fourth (4th) Lease Month and extending
through the last day of the sixth (6th) Lease Month (after which time the
Demised Premises will automatically reduce to the westernmost 644,050 square
feet of the Building in accordance with Section 2.1).  No reduction of the
Demised Premises Square Footage may occur pursuant to this Section 2.2(a) prior
to the first day of the fourth (4th) Lease Month.  If Tenant desires to exercise
its option to reduce the Demised Premises Square Footage pursuant to this
Section 2.2(a), Tenant must give to Landlord written notice of such exercise not
less than sixty (60) calendar days preceding the date on which Tenant desires
the reduction to be effective (which may not, in any event, be earlier than the
first day of the fourth (4th) Lease Month); provided, however, that, as a
condition of the reduction being effective, the portion of the Demised Premises
being vacated must be Broom Clean.  Landlord will inspect the Demised Premises
on the date specified in the exercise notice for reduction of the Demised
Premises Square Footage (or earlier if Tenant has vacated prior to that date and
given written notice to Landlord).  If, on the date specified in the exercise
notice for reduction of the Demised Premises Square Footage, the portion to be
vacated is still occupied or used by

 

3

--------------------------------------------------------------------------------


 

Tenant or is not Broom Clean, the effective date of the reduction will
automatically be postponed until the date on which Tenant completely vacates and
the space is Broom Clean, as verified by Landlord after receipt of written
notice from Tenant that such conditions have been satisfied.  Nothing in this
Section 2.2(a) is intended to imply or create any right of Tenant to hold over,
beyond the prescribed date for vacating, in any space in the Building which is
to be vacated by Tenant in accordance with any provision of this Lease.  Any
such holdover by Tenant which occurs without the prior written consent of
Landlord will be a material breach by Tenant of its obligations under this Lease
and will entitle Landlord to give notice to Tenant pursuant to Section 22 of
this Lease.  As of the effective date of the reduction of the Demised Premises
Square Footage pursuant to this Section 2.2(a), the Demised Premises will, for
all purposes under this Lease, including, without limitation, the calculation of
Monthly Base Rent Installments and the calculation of the Tenant’s Operating
Expense Percentage, no longer include the portion of the Demised Premises Square
Footage vacated by Tenant.  Reductions in the Monthly Base Rental Installments
pursuant to this Section 2.2(a) will be calculated at the rate of $.29 per
square foot per month.

 

(b)           Tenant shall have the right and option, in accordance with this
Section 2.2(b) and with respect to the period beginning on the first (1st) day
of the seventh (7th) Lease Month and extending through the end of the eighteenth
(18th) Lease Month, to reduce the Demised Premises Square Footage to the
westernmost 424,050 square feet of the Building, effective as of any day of the
Term from and after the first day of the seventh (7th) Lease Month and extending
through the last day of the eighteenth (18th) Lease Month (after which time the
Demised Premises will automatically reduce to the westernmost 424,050 square
feet of the Building in accordance with Section 2.1).  No reduction of the
Demised Premises Square Footage may occur pursuant to this Section 2.2(a) prior
to the first day of the seventh (7th) Lease Month.  If Tenant desires to
exercise its option to reduce the Demised Premises Square Footage pursuant to
this Section 2.2(b), Tenant must give to Landlord written notice of such
exercise not less than sixty (60) calendar days preceding the date on which
Tenant desires the reduction to be effective (which may not, in any event, be
earlier than the first day of the seventh (7th) Lease Month); provided, however,
that, as a condition of the reduction being effective, the portion of the
Demised Premises being vacated must be Broom Clean.  Landlord will inspect the
Demised Premises on the date specified in the exercise notice for reduction of
the Demised Premises Square Footage (or earlier if Tenant has vacated prior to
that date and given written notice to Landlord).  If, on the date specified in
the exercise notice for reduction of the Demised Premises Square Footage, the
portion to be vacated is still occupied or used by Tenant or is not Broom Clean,
the effective date of the reduction will automatically be postponed until the
date on which Tenant completely vacates and the space is Broom Clean, as
verified by Landlord after receipt of written notice from Tenant that such
conditions have been satisfied.  Nothing in this Section 2.2(b) is intended to
imply or create any right of Tenant to hold over, beyond the prescribed date for
vacating, in any space in the Building which is to be vacated by Tenant in
accordance with any provision of this Lease.  Any such holdover by Tenant which
occurs without the prior written consent of Landlord will be a material breach
by Tenant of its obligations under this Lease and will entitle Landlord to give
notice to Tenant pursuant to Section 22 of this Lease.  As of the effective date
of the reduction of the Demised Premises Square Footage pursuant to this
Section 2.2(b), the Demised Premises will, for all purposes under this Lease,
including, without limitation, the calculation of Monthly Base Rent Installments
and the calculation of the Tenant’s Operating Expense Percentage, no longer
include the portion of the Demised Premises Square Footage vacated by Tenant. 
Reductions in the Monthly Base Rental Installments pursuant to this
Section 2.2(b) will be calculated at the rate of $.29 per square foot per month.

 

2.3           Reduction of Demised Premises Square Footage at Option of
Landlord.  Landlord shall have the right and option, in accordance with this
Section 2.3 and with respect to the period extending through the end of the
sixth (6th) Lease Month, to reduce the Demised Premises Square Footage to the
westernmost 644,050 square feet of the Building, effective as of any day of the
Term from and after the first day of the fifth (5th) Lease Month and extending
through the last day of the sixth (6th) Lease Month (after which time the
Demised Premises will automatically reduce to the westernmost 644,050 square
feet of the Building in accordance with Section 2.1).  No reduction of the
Demised Premises Square Footage may occur pursuant to this Section 2.3 prior to
the first day of the fifth (5th) Lease Month.  If Landlord desires to exercise
its option to reduce the Demised Premises Square Footage pursuant to this
Section 2.3, Landlord must give to Tenant written notice of such exercise not
less than one hundred  (120) calendar days preceding the date on which Landlord
desires the reduction to be effective (which may not, in any event, be earlier
than the first day of the fifth (5th) Lease Month).  If Landlord gives such
notice, Tenant shall, not later than the one hundred twentieth (120th) calendar
day following receipt of the notice, completely vacate all of the Demised
Premises except the westernmost 644,050 square feet thereof and leave the
vacated portion in Broom Clean condition.  Landlord will inspect the Demised
Premises on the date specified in its exercise notice for reduction of the
Demised Premises Square Footage (or earlier if Tenant has vacated prior to that
date and given written notice to Landlord).  If, on the date specified in the
exercise notice for reduction of the Demised Premises Square Footage, the
portion to be vacated is still occupied or used by Tenant or is not Broom Clean,
the effective date of the reduction will automatically be postponed until the
date on which Tenant completely vacates and the space is Broom Clean, as
verified by Landlord after receipt of written notice from Tenant that such
conditions have been satisfied; provided, however, that such failure by Tenant
shall constitute a failure by Tenant to perform a material obligation under this
Lease and will entitle Landlord to give notice to Tenant pursuant to Section 22
of this Lease.  As of the effective date of the reduction of the Demised
Premises Square Footage pursuant to this Section 2.3, the Demised Premises will,
for all purposes under this Lease, including, without limitation, the
calculation of Monthly Base Rent

 

4

--------------------------------------------------------------------------------


 

Installments and the calculation of the Tenant’s Operating Expense Percentage,
no longer include the portion of the Demised Premises Square Footage vacated by
Tenant.  Reductions in the Monthly Base Rental Installments pursuant to this
Section 2.2 will be calculated at the rate of $.29 per square foot per month.

 

2.4           Relocation of the Demised Premises.  Subject to all the terms and
conditions of this Section 2.4, Landlord will have the right (“Relocation
Right”), but no obligation, at any time during the fourth (4th) through the
eighteenth (18th) Lease Months, to relocate Tenant from the Building, in the
manner hereinafter provided, to Relocation Space (as that term is hereinafter
defined) within a five-mile radius from the Land.  In exercising its rights
under this Section 2.4, Landlord may relocate Tenant from the Building (a) as to
the entire Demised Premises at one time, (b) after the Demised Premises has been
reduced to 644,050 square feet, only with respect to the easternmost 220,000
square feet (“Second Reduction Space”) of the remaining Demised Premises
(thereby leaving Tenant in the westernmost 424,050 feet of the Building) or
(c) if Landlord has first exercised its right under the foregoing item (b), then
with respect to the remaining 424,050 square feet of the Demised Premises.  The
term “Relocation Space”, as used in this Lease, shall mean space which (1) is
comparable in size and general quality to the Demised Premises (except that the
Mezzanine, even if finished by Tenant in accordance with Section 18(c), need not
be part of the Relocation Space in any way), (2) has an amount of office space
such that the aggregate amount of office space in the Relocation Space and the
Demised Premises (to the extent not being relocated) is not less than 6000
square feet (which may be allocated, in such manner as Tenant reasonably deems
necessary for the conduct of its business, between two buildings if, as
permitted by this Section 2.4, the entire Demised Premises is relocated and the
Relocation Space is located in two buildings), (3) has an ESFR sprinkler system,
(4) has a clear height of not less than thirty (30) feet; (5)  must be available
for the installation by Tenant of equipment and trade fixtures for a period of
ninety (90) days without payment of any rent by Tenant for the Relocation Space
(provided that the landlord for the Relocation Space may, during such 90-day
period, also be performing whatever work may be required of such landlord to
prepare the Relocation Space for occupancy by Tenant and both parties will
reasonably cooperate to coordinate their activities), (6)  has parking spaces
for passenger vehicles in the same number specified in Section 2 (except that if
the Relocation Space is located in two buildings, the larger space must contain
250 passenger vehicle spaces allocated to Tenant and the smaller space must
contain 125 passenger vehicle spaces allocated to Tenant), (7) has the same
ratio of truck docks to total square footage as the Demised Premises as of the
Lease Date (provided that Relocation Space need not be cross-docked) , except
that if the Relocation Space is located in two buildings, the larger space must
contain forty-five (45) dock doors available for use by Tenant and the smaller
space must contain twenty-three (23) dock doors available for use by Tenant) and
(8) if located in two buildings, must provide, for the larger space, not less
than forty (40) striped spaces for storage of shipping containers (only one
container per space) and, for the smaller space, not less than twenty (20)
striped spaces for storage of shipping containers (only one container per
space).  The requirements set forth in the foregoing items (1) through (8) are
hereinafter sometimes called the “Relocation Requirements”.  The Relocation
Right, which may not be exercised more than twice, is subject to the conditions
and limitations that (i) as to any exercise of the Relocation Right, Landlord
must give to Tenant written notice of the intention of Landlord to exercise the
Relocation Right not less than four (4) months prior to the date on which
Landlord desires for the relocation to have been completed, (ii) no relocation
may occur during any period during the term of this Lease between August 1 and
January 31, inclusive (“Closed Period”), (iii) the financial terms of the lease
or leases (collectively, “Relocation Lease”) which will cover the Relocation
Space, considered in the aggregate, must not be less favorable in any material
respect than the terms of this Lease (considered on a prorata basis if less than
all of the Demised Premises is being relocated) and the provisions of the
Relocation Lease (including, without limitation, the expiration of the term)
will otherwise conform substantially to the terms of this Lease, (iv) so long as
the Demised Premises contains more than 424,050 square feet, the Relocation
Space may be located in two different buildings, so long as one of the two
spaces contains not less than 377,000 square feet, and (v) Landlord will pay to
Tenant up to $540,000.00 of Relocation Expenses (as hereinafter defined) in the
manner hereinafter provided; provided, however, that, with respect to the
westernmost 424,050 square feet of the Demised Premises located in the Building,
Tenant acknowledges and agrees that Relocation Space offered in substitution for
that portion of the Demised Premises will be deemed substantially the same, in
terms of size, so long as the Relocation Space contains not less than 377,000
square feet.   Tenant agrees that Tenant will, as part of any Relocation Lease,
agree to provide a security deposit, in the form of a letter of credit, for six
months of gross rent.  If Landlord desires to exercise the Relocation Right,
Landlord will give written notice to Tenant which will (1) specify the proposed
date on which the relocation is to be completed (which may not be any sooner
than four (4) months following the date of the notice and may not require
relocation during the Closed Period) and (2) describe in reasonable detail the
proposed Relocation Space and the terms of the Relocation Lease.  Tenant shall,
within ten (10) calendar days after receipt of such notice, give written notice
to Landlord indicating whether or not Tenant considers the proposed Relocation
Space and terms of the Relocation Lease to be in compliance in all material
respects with the requirements of this Section 2.4.  If Tenant considers such
proposal not to be in compliance with this Section 2.4 in some material respect,
the response of Tenant will specify the reasons for non-compliance in reasonable
detail and also specify the changes would cause the proposal to be in
compliance.  Within ten (10) calendar days after Landlord (or other person or
entity if the Relocation Space is not owned by Landlord) and Tenant reach
agreement on the terms of the Relocation Leases, Landlord will submit to Tenant
(or use a good faith effort to cause another owner to submit) the proposed form
of the Relocation Lease. If Landlord is the owner of all the Relocation Space,
then Landlord and Tenant will negotiate the terms thereof until agreement is
reached and the

 

5

--------------------------------------------------------------------------------


 

Relocation Lease is executed and delivered.  If Landlord is not the only owner
of the Relocation Space, Tenant agrees to negotiate in good faith with such
other owner and to provide to Landlord copies of all drafts of all proposed
leases and all written comments provided either by Tenant or the other owner in
the process of negotiating the proposed Relocation Lease.  All drafts and
comments provided by Tenant will be sent to Landlord simultaneously with
delivery to the other owner.  Drafts and comments from the other owner will be
provided not later than the business day next following receipt by Tenant.  The
Relocation Lease (or a separate written agreement between Landlord and Tenant if
Landlord does not own any of the Relocation Space) will provide that, when
Tenant vacates the Demised Premises (or, if applicable, the Second Reduction
Space) and accepts delivery of the premises demised by the Relocation Lease,
this Lease will terminate and Landlord will pay to Tenant up to, but not more
than, $540,000.00 (“Relocation Expenses”), as follows:

 

(x)            If the Relocation Space is located in a building which is owned
by Landlord, an affiliate of Landlord or an entity in which Landlord holds an
ownership interest, up to 37.26 cents per square foot of Relocation Space shall
be expended, under the terms of the Relocation Lease, to cause the Relocation
Space to meet the Relocation Requirements;

 

(y)           If the Relocation Space is not located in a building which is
owned by Landlord, an affiliate of Landlord or an entity in which Landlord holds
an ownership interest, Landlord will make available to Tenant up to 37.26 cents
per square foot of Relocation Space for the purpose of causing the Relocation
Space to meet the Relocation Requirement; and

 

(z)            Up to a maximum of $300,000.00 shall be paid to Tenant in
reimbursement of reasonable moving expenses actually incurred by Tenant in the
process of moving from the Demised Premises to the Relocation Space.  The
reimbursement will be paid by Landlord to Tenant within ten (10) business days
after (i) Tenant has vacated the portion of the Demised Premises being relocated
and (ii) has received from Tenant reasonable written documentation supporting
the requested reimbursement.  If Landlord exercises the Relocation Right twice,
in accordance with this Section 2.4, there shall be no requirement that the
moving expenses incurred by Tenant for the first Relocation Space bear any
particular proportion to the total amount available for reimbursement, but the
total amount available will never exceed $300,000.00 under any circumstances.

 

Tenant will be obligated to accept Relocation Space and the related Relocation
Lease if all the Relocation Space and the Relocation Lease meets the
requirements of this Section 2.4.  If Landlord and Tenant disagree whether or
not proposed Relocation Space or a proposed Relocation Lease satisfies the
requirements of this Section 2.4, such disagreement must be resolved using the
Dispute Resolution Procedure (as defined in Section 40), with real estate
brokers licensed in the State of California and having not less than ten (10)
years experience selling and leasing property in Riverside County, California,
comparable to the Building acting as Officials (as defined in Section 40), all
other means of resolution of any such disagreement being hereby waived and
released by each of Landlord and Tenant.  Accordingly, a disagreement between
Landlord and Tenant regarding compliance of proposed Relocation Space or any
proposed Relocation Lease with the requirement of this Section 2.4 may not be
the basis of any alleged default or breach of this Lease by either Landlord or
Tenant until a decision is rendered with respect to such disagreement under the
Dispute Resolution Procedure.  Any failure by either Landlord or Tenant to abide
by the outcome of the Dispute Resolution Procedure will constitute a material
breach of this Lease.

 

3.             Term.  To have and to hold the Demised Premises for a term (the
“Term”) commencing on the Lease Commencement Date and terminating on the
Expiration Date as set forth in Section 1(h).  The term “Lease Month”, as used
in this Lease, shall mean each full calendar month during the Term; provided
that if the Lease Commencement Date is a day other than the first day of a
calendar month, the first Lease Month shall include the partial calendar month
between the Lease Date and the first day of the following calendar month.  As a
result, if the Lease Commencement Date is a day other than the first day of a
calendar month, the Monthly Base Rent Installment for the first Lease Month of
the Term shall be calculated on a pro rata, per diem basis, for the period
between the Lease Commencement Date and the last day of the first (1st) Lease
Month.

 

4.             Base Rent.  Tenant shall pay to Landlord at the address set forth
in Section 1(n), as base rent for the Demised Premises, commencing on the Base
Rent Commencement Date and continuing throughout the Term in lawful money of the
United States, the amounts set forth in Section 1(e) (the “Base Rent”), payable
in advance, without demand and without abatement, reduction, set-off or
deduction, on the first day of each calendar month during the Term.  If the Base
Rent Commencement Date shall fall on a day other than the first day of a
calendar month, the Base Rent shall be apportioned pro rata on a per diem basis
(i) for the period between the Base Rent Commencement Date and the first day of
the following calendar month (which pro rata payment shall be due and payable on
the Base Rent Commencement Date), and (ii) for the last partial month of the
Term, if applicable.  No payment by Tenant or receipt by Landlord of rent
hereunder shall be deemed to be other than on account of the amount due, and no
endorsement or statement on any check or any letter accompanying any check or
payment of rent shall be deemed an accord and satisfaction, and Landlord may
accept such check as payment without prejudice to Landlord’s right to recover
the balance of such installment or payment of rent or pursue any other remedies
available to Landlord.

 

6

--------------------------------------------------------------------------------


 

4.1           Increase in Base Rent.  The Base Rent will increase as of the
first day of the thirty-seventh (37th) Lease Month, as follows:

 

For the first thirty-six (36) Lease Months, the rental rate per square foot per
month for Base Rent is $.29. On the first day of the thirty-seventh (37th) Lease
Month, the rental rate per square foot per month, and the corresponding Base
Rent and Monthly Base Rent Installments, shall be increased by either (1) the
percentage increase in the CPI (as hereinafter defined) from the month in which
the Lease Date occurs to the thirty-sixth (36th) Lease Month or (2) the Minimum
Rate of Increase (as hereinafter defined), from the Lease Date through the last
day of the thirty-sixth (36th) Lease Month, whichever is greater; provided
further, however, that the increase may not exceed the Maximum Rate of Increase
(as hereinafter defined).  The increase in Base Rent as of the first day of the
thirty-seventh (37th ) Lease Month shall be determined as follows:  (i) multiply
$.29 per square foot per month by a fraction, the denominator of which is the
CPI for the month in which the Lease Date occurs and the numerator of which is
the CPI for the thirty-sixth (36th) Lease Month and (ii) multiply the resulting
product times the Demised Premises Square Footage in effect on the first day of
the thirty-seventh (37th) Lease Month, which will produce the Monthly Base Rent
Installment for the thirty-seventh (37th) through the sixty-sixth (66th) Lease
Month; provided, however, that the Base Rent will increase by the Minimum Rate
of Increase, regardless of the CPI, and will not increase at a rate greater than
the Maximum Rate of Increase, regardless of the CPI.  If the CPI for
thirty-sixth (30th) Lease Month is not published as of the first day of the
thirty-first (31st) Lease Month, then Tenant shall continue to pay the Base Rent
due from Tenant as of the end of the thirtieth (30th) Lease Month until the
index necessary to perform the calculation described above is published and
Landlord is able to calculate the revised amount of Base Rent due from Tenant. 
Upon the submission of such calculation from Landlord, Tenant shall thereafter
pay the adjusted Base Rent.  Tenant shall also pay within thirty (30) days after
such calculation the difference between what Tenant has paid in Base Rent for
the year in question and what Tenant would have paid, had the adjustment in
question been made and Base Rent at the adjusted rate paid as of the first day
of the thirty-first (31st) Lease Month.

 

For the purposes of this Section 4.1,  “CPI” shall mean the Consumer Price Index
published by the Bureau of Labor Statistics of the United States Department of
Labor for All Urban Consumers (CPI-U). U.S. City Average, All Items Index
(1982-84=100).  If the CPI as now published shall be revised or cease to be
compiled and published during the Term, then the Bureau of Labor Statistics
shall be requested to furnish a statement converting the CPI to a figure that
would be comparable to another index published by the Bureau of Labor Statistics
and such other index shall be used in computing the increase in Base Rent in
accordance with this Section 4.1.  Should the parties not be able to secure such
appropriate conversion or adjustment, they shall agree on some other index
serving the same purpose to adjust the Base Rent.  If Landlord and Tenant are
unable to agree on another index for a period exceeding thirty (30) days, an
alternative index will be selected using the Dispute Resolution Procedure.  For
the purposes of this Section 4.1, the term “Minimum Rate of Increase” will mean
three percent (3%) per annum, on a non-compounded basis, for the period of time
in question.  For the purposes of this Section 4.1, the term “Maximum Rate of
Increase” will mean six percent (6%) per annum, on a non-compounded basis, for
the period of time in question.

 

 

5.             Security Deposit.

 

5.1           General.  Upon Tenant’s execution of this Lease, Tenant will
deliver to Landlord a letter of credit, which meets the requirements set forth
below, in the sum set forth in Section 1(k) (the “Security Deposit”), as
security for the full and faithful performance by Tenant of each and every term,
covenant and condition of this Lease.  The acceptance by Landlord of the
Security Deposit delivered by Tenant shall not render this Lease effective
unless and until Landlord shall have executed and delivered to Tenant a fully
executed copy of this Lease.  To the extent that any portion of the Security
Deposit may ever be held by Landlord in cash, the Security Deposit may be
commingled with Landlord’s other funds or held by Landlord in a separate
interest bearing account, with interest paid to Landlord, as Landlord may
elect.  In the event that Tenant is in default under this Lease, Landlord may
retain the Security Deposit for the payment of any sum due Landlord or which
Landlord may expend or be required to expend by reason of Tenant’s default or
failure to perform; provided, however, that any such retention by Landlord shall
not be or be deemed to be an election of remedies by Landlord or viewed as
liquidated damages, it being expressly understood and agreed that Landlord shall
have the right to pursue any and all other remedies available to it under the
terms of this Lease or otherwise.  In the event all or any portion of the
Security Deposit is so retained by Landlord, Tenant shall, within five (5) days
of demand therefor from Landlord, replenish the Security Deposit to the full
amount set forth in Section 1(k).  In the event that Tenant shall comply with
all of the terms, covenants and conditions of this Lease, the Security Deposit
shall be returned to Tenant within thirty (30) days after the later of (a) the
Expiration Date or (b) the date that Tenant delivers possession of the Demised
Premises to Landlord.  In the event of a sale of the Building, Landlord shall
have the right to transfer the Security Deposit to the purchaser, and upon
acceptance by such purchaser, Landlord shall be released from all liability for
the return of the Security Deposit.  Tenant shall not assign or encumber the
Security Deposit, and neither Landlord nor its successors or assigns shall be
bound by any such assignment or encumbrance.  The letter of credit required by
this Section shall be issued by a bank having, at all times during the Term, an
office in the continental United States, having a creditworthiness reasonably
acceptable

 

7

--------------------------------------------------------------------------------


 

to Landlord, shall be irrevocable and unconditional except for a requirement
that Landlord execute and deliver a certificate stating either that an Event of
Default has occurred and is continuing under this Lease or that the expiry date
of the letter of credit will occur in less than thirty (30) days and the Tenant
has not delivered cash in substitution for the letter of credit, shall be
expressly transferable by Landlord (without cost to Landlord) to any person or
entity who succeeds to the interest of Landlord under the Lease, shall permit
multiple and partial drawings, shall contain a so-called “evergreen” provision
so that the letter of credit will be renewed automatically for one year
extension terms unless the issuing bank gives not less than thirty (30) days
written notice that the letter of credit will not be renewed and shall otherwise
be in a form reasonably acceptable to Landlord. The letter of credit, which
shall be issued not more frequently than annually, shall have an expiration date
which is not less than one year following the date of issue; provided that if a
letter of credit is in effect during the last twelve months of the Term, that
letter of credit must have an expiration date which is not less than thirty (30)
calendar days after the Expiration Date.  If Landlord receives notice from the
issuer of a letter of credit that the letter of credit will not be renewed,
Tenant must, within five (5) business days after Landlord provides Tenant with a
copy of such notice, deliver to Landlord either a substitute letter or credit or
cash in the amount of the Security Deposit.  If Tenant fails so to deliver
either a new letter of credit or cash, Landlord shall have the right to present
the Letter of Credit for payment whether or not an Event of Default has
occurred.  If an Event of Default has not occurred, then Landlord will hold the
proceeds of the Letter of Credit as though the Security Deposit had been
delivered in cash.

 

5.2           Reduction in Security Deposit.  As the Demised Premises Square
Footage is reduced in accordance with the provisions of this Lease, the amount
of the Security Deposit will (so long as no Event of Default has occurred and is
then continuing) likewise be reduced so that, as each reduction of the Demised
Premises Square Footage occurs, the amount of the Security Deposit will be an
amount of money calculated by multiplying six (6) times the sum of (i) the
reduced Monthly Base Rent Installment and (ii) the Monthly Expense Amount (as
hereinafter defined).  The term “Monthly Expense Amount”, as used in the
preceding sentence, shall mean the monthly payment of Operating Expenses which
is being paid by Tenant immediately after occurrence of the relevant reduction
in the Demised Premises Square Footage.  When the Security Deposit reduces in
accordance with this Section 5.2, Landlord will, so long as no Event of Default
has occurred and is then continuing, release to Tenant within thirty (30)
calendar days thereafter the amount of the reduction.  If the Security Deposit
is being held in cash, Landlord shall release the reduced amount by payment in
cash to Tenant.  If the Security Deposit is then being held in the form of a
letter of credit, Landlord will accept an amendment of the letter of credit or
substitution of a new letter of credit to reflect the reduction.  Tenant will
never, under any circumstances, be entitled to a reduction in the amount of any
letter of credit being held by Landlord if an Event of Default has occurred and
is then continuing, irrespective of any reduction in the Demised Premises Square
Footage.

 

 

6.             Operating Expenses and Additional Rent.

 

(a)           Tenant agrees to pay as Additional Rent (as defined in Section
6(b) below) its proportionate share of Operating Expenses (as hereinafter
defined).  “Operating Expenses” shall be defined as all reasonable expenses
actually incurred by Landlord for operation, repair, replacement and maintenance
as necessary to keep the Building and the common areas, driveways, and parking
areas associated therewith (collectively, the “Building Common Area”) fully
operational and in good order, condition and repair, including but not limited
to, utilities for the Building Common Area, expenses associated with the
driveways and parking areas (including sealing and restriping, and trash
removal), roof (but only with respect to routine maintenance thereof and not
including any cost incurred by Landlord to replace the roof or any other
expenditure on the roof which would be classified as a capital expenditure under
generally accepted accounting principles), security systems, fire detection and
prevention systems, lighting facilities, landscaped areas (provided that
Landlord may not include in Operating Expenses the cost of any material upgrade
of the landscaping in place as of the Lease Date), walkways, painting and
caulking (to the extent required during the Term as part of proper maintenance
of the Building, and not any painting which Landlord may undertake solely for
cosmetic purposes or as part of any general refurbishment of the Building for
marketing or leasing purposes), directional signage, curbs, drainage strips,
sewer lines, all charges assessed against or attributed to the Building pursuant
to any applicable easements, covenants, restrictions, agreements, declaration of
protective covenants or development standards, property management fees (subject
to the limitation hereinafter specified), all real property taxes and special
assessments imposed upon the Building, the Building Common Area and the land on
which the Building and the Building Common Area are constructed (on an accrual
basis, without regard for the date or dates on which payments of such real
property taxes may actually be due), all costs of insurance paid by Landlord
with respect to the Building and the Building Common Area (including, without
limitation, earthquake coverage and commercially reasonable deductibles), and
costs of improvements to the Building and the Building Common Area required by
any law, ordinance or regulation applicable to the Building and the Building
Common Area generally (and not because of the particular use of the Building or
the Building Common Area by Tenant or any other tenant of the Building, with
such costs being borne exclusively by Tenant or such other tenant, as
applicable), which cost shall be amortized on a straight line basis over the
useful life of such improvement, as reasonably determined by Landlord. 
Operating Expenses shall not include expenses for the costs of any maintenance
and repair required to be performed by Landlord at its own expense under
Section (10)(b).  Further, Operating Expenses shall not include the costs for
capital improvements unless such costs are incurred for the purpose of causing a
material decrease in the Operating

 

8

--------------------------------------------------------------------------------


 

Expenses of the Building or the Building Common Area or are incurred with
respect to improvements made to comply with laws, ordinances or regulations as
described above.  The proportionate share of Operating Expenses to be paid by
Tenant shall be a percentage of the Operating Expenses based upon the proportion
that the square footage of the Demised Premises bears to the total square
footage of the Building (such figure referred to as “Tenant’s Operating Expense
Percentage” and set forth in Section 1(j)); provided that, as to management
fees, Tenant shall pay Landlord the management fees directly attributable to the
Rent (as hereinafter defined) payable hereunder with respect to the Demised
Premises, but not to exceed 1.5% of the Rent, and not Tenant’s Operating Expense
Percentage of the management fees payable on the entire Building. 
Notwithstanding the foregoing, Landlord shall have the right to make a
reasonable adjustment in Tenant’s proportionate share of individual components
of Operating Expenses if Landlord can reasonably demonstrate that Tenant’s
Operating Expense Percentage, when applied to such component, does not equitably
allocate to Tenant its share of said component of Operating Expenses in light of
either Tenant’s particular use or manner of use of the Demised Premises or the
nature and extent of any improvements to the Demised Premises installed by
Tenant during the Term in accordance with this Lease.  Any disagreement between
Landlord and Tenant with respect to any such special allocation shall be
resolved using the Dispute Resolution Procedure, with real estate brokers
licensed in the State of California and having not less than ten (10) years
experience selling and leasing property in Riverside County, California,
comparable to the Building, acting as Officials.  Prior to or promptly after the
beginning of each calendar year during the Term, Landlord shall estimate the
total amount of Operating Expenses to be paid by Tenant during each such
calendar year and Tenant shall pay to Landlord one-twelfth (1/12) of such sum on
the first day of each calendar month during each such calendar year, or part
thereof, during the Term.  Within a reasonable time after the end of each
calendar year, Landlord shall submit to Tenant a statement of the actual amount
of Operating Expenses for such calendar year, and the actual amount owed by
Tenant, and within thirty (30) days after receipt of such statement, Tenant
shall pay any deficiency between the actual amount owed and the estimates paid
during such calendar year, or in the event of overpayment, Landlord shall credit
the amount of such overpayment toward the next installment of Operating Expenses
owed by Tenant or remit such overpayment to Tenant if the Term has expired or
has been terminated and no Event of Default exists hereunder.  The obligations
in the immediately preceding sentence shall survive the expiration or any
earlier termination of this Lease.  If the Lease Commencement Date shall fall on
other than the first day of the calendar year, and/or if the Expiration Date
shall fall on other than the last day of the calendar year, Tenant’s
proportionate share of the Operating Expenses for such calendar year shall be
apportioned prorata.

 

(b)           Any amounts required to be paid by Tenant hereunder (in addition
to Base Rent) and any charges or expenses incurred by Landlord on behalf of
Tenant under the terms of this Lease shall be considered “Additional Rent”
payable in the same manner and upon the same terms and conditions as the Base
Rent reserved hereunder except as set forth herein to the contrary (all such
Base Rent and Additional Rent being referred to collectively herein as “Rent”). 
Any failure on the part of Tenant to pay such Additional Rent when and as the
same shall become due shall entitle Landlord to the remedies available to it for
non-payment of Base Rent.  Tenant’s obligations for payment of Additional Rent
shall begin to accrue on the Lease Commencement Date regardless of the Base Rent
Commencement Date.

 

(c)           If applicable in the jurisdiction where the Demised Premises are
located, Tenant shall pay and be liable for all rental, sales, use and inventory
taxes or other similar taxes, if any, on the amounts payable by Tenant hereunder
levied or imposed by any city, state, county or other governmental body having
authority, such payments to be in addition to all other payments required to be
paid Landlord by Tenant under the terms of this Lease.  Such payment shall be
made by Tenant directly to such governmental body if billed to Tenant, or if
billed to Landlord, such payment shall be paid concurrently with the payment of
the Base Rent, Additional Rent, or such other charge upon which the tax is
based, all as set forth herein.

 

7.             Use of Demised Premises.

 

(a)           The Demised Premises shall be used for the Permitted Use set forth
in Section 1(l) and for no other purpose.

 

(b)           Tenant will permit no liens to attach or exist against the Demised
Premises, and shall not commit any waste.

 

(c)           The Demised Premises shall not be used for any illegal purposes,
and Tenant shall not allow, suffer, or permit any vibration, noise, odor, light
or other effect to occur within or around the Demised Premises that could
constitute a nuisance or trespass for Landlord or any occupant of the Building
or an adjoining building, its customers, agents, or invitees.  Upon notice by
Landlord to Tenant that any of the aforesaid prohibited uses are occurring,
Tenant agrees to promptly remove or control the same.

 

(d)           Tenant shall not in any way violate any law, ordinance or
restrictive covenant affecting the Demised Premises, and shall not in any manner
use the Demised Premises so as to cause cancellation of, prevent the use of, or
increase the rate of, the fire and extended coverage insurance policy required
hereunder.  Landlord makes no (and does hereby expressly disclaim any) covenant,
representation or warranty as to the Permitted Use being allowed by or being in
compliance with any applicable laws,

 

9

--------------------------------------------------------------------------------


 

rules, ordinances or restrictive covenants now or hereafter affecting the
Demised Premises, and any zoning letters, copies of zoning ordinances or other
information from any governmental agency or other third party provided to Tenant
by Landlord or any of Landlord’s agents or employees shall be for informational
purposes only, Tenant hereby expressly acknowledging and agreeing that Tenant
shall conduct and rely solely on its own due diligence and investigation with
respect to the compliance of the Permitted Use with all such applicable laws,
rules, ordinances and restrictive covenants and not on any such information
provided by Landlord or any of its agents or employees.

 

(e)           In the event insurance premiums pertaining to the Demised
Premises, the Building, or the Building Common Area, whether paid by Landlord or
Tenant, are increased over the least hazardous rate available due to the nature
of the use of the Demised Premises by Tenant, Tenant shall pay such additional
amount as Additional Rent.

 

8.             Insurance.

 

(a)           Tenant covenants and agrees that from and after the Lease
Commencement Date or any earlier date upon which Tenant enters or occupies the
Demised Premises or any portion thereof, Tenant will carry and maintain, at its
sole cost and expense, the following types of insurance, in the amounts
specified and in the form hereinafter provided for:

 

(i)            Liability insurance in the Commercial General Liability form
(including Broad Form Property Damage and Contractual Liabilities or reasonable
equivalent thereto) covering the Demised Premises and Tenant’s use thereof
against claims for bodily injury or death, property damage and product liability
occurring upon, in or about the Demised Premises, such insurance to be written
on an occurrence basis (not a claims made basis), to be in combined single
limits amounts not less than $3,000,000.00 and to have general aggregate limits
of not less than $10,000,000.00 for each policy year.  The insurance coverage
required under this Section 8(a)(i) shall, in addition, extend to any liability
of Tenant arising out of the indemnities provided for in Section 11 and, if
necessary, the policy shall contain a contractual endorsement to that effect.

 

(ii)           Insurance covering (A) all of the items included in the leasehold
improvements constructed in the Demised Premises by or at the expense of
Landlord (collectively, the “Improvements”), including but not limited to
demising walls and the heating, ventilating and air conditioning system and (B)
Tenant’s trade fixtures, merchandise and personal property from time to time in,
on or upon the Demised Premises, in an amount not less than one hundred percent
(100%) of their full replacement value from time to time during the Term,
providing protection against perils included within the standard form of
“Special Form” fire and casualty insurance policy, together with insurance
against sprinkler damage, vandalism and malicious mischief.  Any policy proceeds
from such insurance relating to the Improvements shall be used solely for the
repair, construction and restoration or replacement of the Improvements damaged
or destroyed unless this Lease shall cease and terminate under the provisions of
Section 20.

 

(b)           All policies of the insurance provided for in Section 8(a) shall
be issued in form reasonably acceptable to Landlord by insurance companies with
a rating of not less than “A,” and financial size of not less than Class XII, in
the most current available “Best’s Insurance Reports”, and licensed to do
business in the state in which the Building is located.  Each and every such
policy:

 

(i)            shall name Landlord, Lender (as defined in Section 24), and any
other party reasonably designated by Landlord, as an additional insured.  In
addition, the coverage described in Section 8(a)(ii)(A) relating to the
Improvements shall also name Landlord as “loss payee”;

 

(ii)           shall be delivered to Landlord, in the form of an insurance
certificate acceptable to Landlord as evidence of such policy, prior to the
Lease Commencement Date and thereafter within thirty (30) days prior to the
expiration of each such policy, and, as often as any such policy shall expire or
terminate.  Renewal or additional policies shall be procured and maintained by
Tenant in like manner and to like extent;

 

(iii)          shall contain a provision that the insurer will give to Landlord
and such other parties in interest at least thirty (30) days notice in writing
in advance of any material change, cancellation, termination or lapse, or the
effective date of any reduction in the amounts of insurance; and

 

(iv)          shall be written as a primary policy which does not contribute to
and is not in excess of coverage which Landlord may carry.

 

(c)           In the event that Tenant shall fail to carry and maintain the
insurance coverages set forth in this Section 8, Landlord may upon thirty (30)
days notice to Tenant (unless such coverages will lapse in which event no such
notice shall be necessary) procure such policies of insurance and Tenant shall
promptly reimburse Landlord therefor.

 

10

--------------------------------------------------------------------------------


 

(d)           Landlord and Tenant hereby waive any rights each may have against
the other on account of any loss or damage occasioned to Landlord or Tenant, as
the case may be, their respective property, the Demised Premises, its contents
or to the other portions of the Building, arising from any risk covered by
“Special Form” fire and extended coverage insurance of the type and amount
required to be carried hereunder, provided that such waiver does not invalidate
such policies or prohibit recovery thereunder.  The parties hereto shall cause
their respective insurance companies insuring the property of either Landlord or
Tenant against any such loss, to waive any right of subrogation that such
insurers may have against Landlord or Tenant, as the case may be.

 

(e)           At all times during the Term of this Lease Landlord will maintain
“all risk” insurance, including named perils such as wind, hail and flood damage
and including earthquake coverage,  in an amount covering the full replacement
value of the Building (excluding footings and foundation) and improvements which
are part of the Building Common Area; provided that such insurance will have a
deductible amount which Landlord deems appropriate and earthquake coverage shall
not be on a replacement cost basis.  The premium cost of such insurance will be
included in Operating Expenses.

 

9.             Utilities. During the Term, Tenant shall promptly pay as billed
to Tenant all rents and charges for water and sewer services and all costs and
charges for gas, steam, electricity, fuel, light, power, telephone, heat and any
other utility or service used or consumed in or servicing the Demised Premises
and all other costs and expenses involved in the care, management and use
thereof as charged by the applicable utility companies.  All such utilities,
except for sewer and water, shall be separately metered and billed to Tenant,
and Tenant shall establish an account with the utility provider with respect to
each such separately metered utility. Sewer and water shall not be separately
metered, and shall be billed to Tenant by Landlord in Operating Expenses, at
Landlord’s actual cost, in an amount equal to a reasonable estimation of such
utilities actually used by Tenant.  Tenant’s obligation for payment of all
utilities shall commence on the Lease Commencement Date.  If Tenant fails to pay
any utility bills or charges, Landlord may, at its option and upon reasonable
notice to Tenant, pay the same and in such event, the amount of such payment,
together with interest thereon at the Interest Rate as defined in Section 32
from the date of such payment by Landlord, will be added to Tenant’s next due
payment as Additional Rent.

 

10.           Maintenance and Repairs.

 

(a)           Tenant shall, at its own cost and expense, maintain in good
condition and repair and replace as necessary the interior of the Demised
Premises, including but not limited to the heating, air conditioning and
ventilation systems, glass, windows and doors, sprinkler, all plumbing and
sewage systems, fixtures, interior walls, floors (including floor slabs),
ceilings, storefronts, plate glass, skylights, all electrical facilities and
equipment including, without limitation, lighting fixtures, lamps, fans and any
exhaust equipment and systems, electrical motors, and all other appliances and
equipment (including, without limitation, dock levelers, dock shelters, dock
seals and dock lighting) of every kind and nature located in, upon or about the
Demised Premises, except as to such maintenance, repair and replacement as is
the obligation of Landlord pursuant to Section 10(b).  During the Term, Tenant
shall maintain in full force and effect a service contract for the maintenance
of the heating, ventilation and air conditioning systems with an entity
reasonably acceptable to Landlord.  Any existing service contracts at the time
of execution of this Lease shall be considered as reasonably accepted by
Landlord (provided that, prior to such execution, Tenant has delivered to
Landlord true and complete copies of all such contracts).  Tenant shall deliver
to Landlord (i) a copy of said service contract prior to the Lease Commencement
Date, and (ii) thereafter, a copy of a renewal or substitute service contract
within thirty (30) days prior to the expiration of the existing service
contract.  Tenant’s obligation shall exclude any maintenance, repair and
replacement required because of the act or negligence of Landlord, its
employees, contractors or agents, which shall be the responsibility of Landlord,
or for any equipment or other items needing repair that serve one or more other
tenants in the Building (provided that the cost incurred by Landlord to repair
such other equipment and other items will be included in Operating Expenses).

 

(b)           Landlord shall, at its own cost and expense, maintain in good
condition and repair the foundation (beneath the floor slab) and structural
frame of the Building.  Landlord shall also maintain in good condition and
repair the Building Common Area and the roof of the Building and the cost of
such maintenance and repair shall be included in Operating Expenses.  Landlord
shall, at its own cost and expense, be responsible for replacement of the roof
of the Building to the extent necessary during the Term.  Landlord’s obligation
shall exclude the cost of any maintenance or repair required because of the act
or negligence of Tenant or any of Tenant’s subsidiaries or affiliates, or any of
Tenant’s or such subsidiaries’ or affiliates’ agents, contractors, employees,
licensees or invitees (collectively, “Tenant’s Affiliates”), the cost of which
shall be the responsibility of Tenant.  Landlord will perform its obligations
under this subsection (b) in a manner which will minimize, to the greatest
extent practicable, interference with the operations of Tenant in the Demised
Premises.

 

(c)           Except to the extent that damage is caused by the negligent action
or inaction of Landlord, its employees or agents, and is not covered by the
insurance required to be carried by Tenant pursuant to the terms of this Lease,
Landlord shall not be liable to Tenant or to any other person for any damage
occasioned by failure in any utility system or by the bursting or leaking of any
vessel or pipe in or about the Demised Premises, or for any damage occasioned by
water coming into the Demised Premises or

 

11

--------------------------------------------------------------------------------


 

arising from the acts or neglects of occupants of adjacent property or the
public; provided, however, that if any such damage affects portions or
components of the Building which must be repaired by Landlord pursuant to
subsection (b), nothing in this subsection (c) will relieve Landlord of its
obligation to perform required repairs.  To the extent that any such vessel or
pipe is located within the Building Common Area or serves more than one Tenant
in the Building, Landlord shall cause repairs to performed and the cost of such
repair shall be included in Operating Expenses (provided that Landlord will use
insurance proceeds to pay the cost of repairs to the extent such proceeds are
actually available).

 

11.           Tenant’s Personal Property; Indemnity.  All of Tenant’s personal
property in the Demised Premises shall be and remain at Tenant’s sole risk. 
Landlord, its agents, employees, contractors, affiliates, directors, officers,
members, shareholders and partners (collectively, the “Landlord Parties”) shall
not be liable for, and Tenant hereby releases the Landlord Parties from, any and
all liability for theft thereof or any damage thereto occasioned by any act of
God or by any acts, omissions or negligence of any persons. The  Landlord
Parties shall not be liable for any injury to the person or property of Tenant
or other persons in or about the Demised Premises, Tenant expressly agreeing to
indemnify and save the Landlord Parties harmless, in all such cases, except, in
the case of personal injury only, to the extent caused by the negligence of the
Landlord Parties.  Tenant further agrees to indemnify and reimburse Landlord for
any costs or expenses, including, without limitation, attorneys’ fees, that
Landlord reasonably may incur in investigating, handling or litigating any such
claim against the Landlord Parties by a third person, unless such claim arose
from the negligence of the Landlord Parties.  The provisions of this Section 11
shall survive the expiration or earlier termination of this Lease with respect
to any damage, injury or death occurring before such expiration or termination. 
Landlord will give to Tenant written notice of any claim actually known to
Landlord which is within the scope of the indemnity by Tenant in this
Section 11; such written notice will be given with reasonable promptness after
Landlord acquires actual knowledge of the claim.

 

12.           Tenant’s Fixtures.  Tenant shall have the right to install in the
Demised Premises trade fixtures required by Tenant or used by it in its
business, and if installed by Tenant, to remove any or all such trade fixtures
from time to time during and upon termination or expiration of this Lease,
provided no Event of Default, as defined in Section 22, then exists; provided,
however, that Tenant shall repair and restore any damage or injury to the
Demised Premises (to the condition in which the Demised Premises existed prior
to such installation) caused by the installation and/or removal of any such
trade fixtures.

 

13.           Signs.  No sign, advertisement or notice shall be inscribed,
painted, affixed, or displayed on the windows or exterior walls of the Demised
Premises or on any public area of the Building, except in such places, numbers,
sizes, colors and styles as are approved in advance in writing by Landlord, and
which conform to all applicable laws, ordinances, or covenants affecting the
Demised Premises, which approval shall not be unreasonably withheld.  Any and
all signs installed or constructed by or on behalf of Tenant pursuant hereto
shall be installed, maintained and removed by Tenant at Tenant’s sole cost and
expense.  Removal of all signs by Tenant shall be completed prior to expiration
or termination of this Lease and Tenant shall, at the expense of Tenant, repair
any damage to the Demised Premises, the Building or the Building Common Area
caused by such removal.  Any of Tenant’s existing signs in place at the Demised
Premises as of the Lease Date shall be considered as approved by Landlord.

 

14.           [INTENTIONALLY OMITTED]

 

15.           Governmental Regulations.  Tenant shall promptly comply throughout
the Term, at Tenant’s sole cost and expense, with all present and future laws,
ordinances, orders, rules, regulations or requirements of all federal, state and
municipal governments and appropriate departments, commissions, boards and
officers thereof (collectively, “Governmental Requirements”) relating to (a) all
or any part of the Demised Premises, and (b) the use or manner of use of the
Demised Premises and the Building Common Area.  Tenant shall also observe and
comply with the requirements of all policies of public liability, fire and other
policies of insurance at any time in force with respect to the Demised
Premises.  Without limiting the foregoing, if as a result of one or more
Governmental Requirements it is necessary, from time to time during the Term, to
perform an alteration or modification of the Demised Premises or the Building
Common Area (a “Code Modification”) which is made necessary as a result of the
specific use being made by Tenant of the Demised Premises, then such Code
Modification shall be the sole and exclusive responsibility of Tenant in all
respects; any such Code Modification shall be promptly performed by Tenant at
its expense in accordance with the applicable Governmental Requirement and with
Section 18 hereof.  If as a result of one or more Governmental Requirements it
is necessary from time to time during the Term to perform a Code Modification
which (i) would be characterized as a capital expenditure under generally
accepted accounting principles and (ii) is not made necessary as a result of the
specific use being made by Tenant of the Demised Premises (as distinguished from
an alteration or modification which would be required to be made by the owner of
any warehouse-office building comparable to the Building irrespective of the use
thereof by any particular occupant), then (a) Landlord shall have the obligation
to perform the Code Modification at its expense, (b) the cost of such Code
Modification shall be amortized on a straight-line basis over the useful life of
the item in question, as reasonably determined by Landlord, and (c) Tenant shall
be obligated to pay (as Additional Rent, payable in the same manner and upon the
same terms and conditions as the Base Rent reserved hereunder) for Tenant’s
proportionate share of the portion of such amortized costs attributable to

 

12

--------------------------------------------------------------------------------


 

the remainder of the Term, including any extensions thereof.  Tenant shall
promptly send to Landlord a copy of any written notice received by Tenant
requiring a Code Modification.

 

16.           Environmental Matters.

 

(a)           For purposes of this Lease:

 

(i)            “Contamination” as used herein means the presence of or release
of Hazardous Substances (as hereinafter defined) into any environmental media
from, upon, within, below, into or on any portion of the Demised Premises, the
Building, the Building Common Area or the Project so as to require remediation,
cleanup or investigation under any applicable Environmental Law (as hereinafter
defined).

 

(ii)           “Environmental Laws” as used herein means all federal, state, and
local laws, regulations, orders, permits, ordinances or other requirements,
which exist now or as may exist hereafter, concerning protection of human
health, safety and the environment, all as may be amended from time to time.

 

(iii)          “Hazardous Substances” as used herein means any hazardous or
toxic substance, material, chemical, pollutant, contaminant or waste as those
terms are defined by any applicable Environmental Laws [including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. 9601 et seq. (“CERCLA”) and the Resource Conservation and
Recovery Act, 42 U.S.C. 6901 et seq. (“RCRA”)] and any solid wastes,
polychlorinated biphenyls, urea formaldehyde, asbestos, radioactive materials,
radon, explosives, petroleum products and oil.

 

(b)           Landlord represents that, except as revealed to Tenant in writing
by Landlord, to Landlord’s actual knowledge, Landlord has not treated, stored or
disposed of any Hazardous Substances upon or within the Demised Premises, nor,
to Landlord’s actual knowledge, has any predecessor owner of the Demised
Premises.

 

(c)           Tenant covenants that all its activities, and the activities of
Tenant’s Affiliates (as defined in Section 10(b)), on the Demised Premises, the
Building, or the Project during the Term will be conducted in compliance with
Environmental Laws.  Tenant warrants that it is currently in compliance with all
applicable Environmental Laws and that there are no pending or threatened
notices of deficiency, notices of violation, orders, or judicial or
administrative actions involving alleged violations by Tenant of any
Environmental Laws.  Tenant, at Tenant’s sole cost and expense, shall be
responsible for obtaining all permits or licenses or approvals under
Environmental Laws necessary for Tenant’s operation of its business on the
Demised Premises and shall make all notifications and registrations required by
any applicable Environmental Laws.  Tenant, at Tenant’s sole cost and expense,
shall at all times comply with the terms and conditions of all such permits,
licenses, approvals, notifications and registrations and with any other
applicable Environmental Laws.  Tenant warrants that it has obtained all such
permits, licenses or approvals and made all such notifications and registrations
required by any applicable Environmental Laws necessary for Tenant’s operation
of its business on the Demised Premises.

 

(d)           Tenant shall not cause or permit any Hazardous Substances to be
brought upon, kept or used in or about the Demised Premises, the Building, or
the Project without the prior written consent of Landlord, which consent shall
not be unreasonably withheld; provided, however, that the consent of Landlord
shall not be required for the use at the Demised Premises of cleaning supplies,
toner for photocopying machines and other similar materials, in containers and
quantities reasonably necessary for and consistent with normal and ordinary use
by Tenant in the routine operation or maintenance of Tenant’s office equipment
or in the routine janitorial service, cleaning and maintenance for the Demised
Premises.  For purposes of this Section 16, Landlord shall be deemed to have
reasonably withheld consent if Landlord determines that the presence of such
Hazardous Substance within the Demised Premises could result in a risk of harm
to person or property or otherwise negatively affect the value or marketability
of the Building or the Project.

 

(e)           Tenant shall not cause or permit the release of any Hazardous
Substances by Tenant or Tenant’s Affiliates into any environmental media such as
air, water or land, or into or on the Demised Premises, the Building or the
Project in any manner that violates any Environmental Laws.  If such release
shall occur, Tenant shall (i) take all steps reasonably necessary to contain and
control such release and any associated Contamination, (ii) clean up or
otherwise remedy such release and any associated Contamination to the extent
required by, and take any and all other actions required under, applicable
Environmental Laws and (iii) notify and keep Landlord reasonably informed of
such release and response.

 

(f)            Regardless of any consents granted by Landlord pursuant to
Section 16(d) allowing Hazardous Substances upon the Demised Premises, Tenant
shall under no circumstances whatsoever cause or permit (i) any activity on the
Demised Premises which would cause the Demised Premises to become subject to
regulation as a hazardous waste treatment, storage or disposal facility under
RCRA or the regulations promulgated thereunder, (ii) the discharge of Hazardous
Substances into the storm

 

13

--------------------------------------------------------------------------------


 

sewer system serving the Project or (iii) the installation of any underground
storage tank or underground piping on or under the Demised Premises.

 

(g)           Tenant shall and hereby does indemnify the Landlord Parties and
hold the Landlord Parties harmless from and against any and all expense, loss,
and liability suffered by the Landlord Parties  (except to the extent that such
expenses, losses, and liabilities arise out of the negligence or willful act of
any of the Landlord Parties), by reason of the  storage, generation, release,
handling, treatment, transportation, disposal, or arrangement for transportation
or disposal, of any Hazardous Substances (whether accidental, intentional, or
negligent) by Tenant or Tenant’s Affiliates or by reason of Tenant’s breach of
any of the provisions of this Section 16.  Such expenses, losses and liabilities
shall include, without limitation, (i) any and all expenses that the Landlord
Parties may incur to comply with any Environmental Laws; (ii) any and all costs
that the Landlord Parties may incur in studying or remedying any Contamination
at or arising from the Demised Premises, the Building, or the Project; (iii) any
and all costs that the Landlord Parties may incur in studying, removing,
disposing or otherwise addressing any Hazardous Substances; (iv) any and all
fines, penalties or other sanctions assessed upon the Landlord Parties; and
(v) any and all legal and professional fees and costs incurred by the Landlord
Parties in connection with the foregoing.  The indemnity contained herein shall
survive the expiration or earlier termination of this Lease.

 

17.           Acceptance of Demised Premises.    Tenant hereby unconditionally
accepts the Demised Premises in its condition on the Lease Commencement Date for
all purposes under this Lease.  Tenant agrees that Landlord will have the right,
during the Term, to undertake and perform the improvements for the Building
described on Exhibit B attached hereto and made a part hereof by this reference;
provided, however that Landlord must perform any such work in a manner which
will not substantially interfere with the use and enjoyment of the Demised
Premises by Tenant or the day-to-day business operation of Tenant at the Demised
Premises.  Tenant will cooperate with Landlord in the efforts by Landlord to
meet the requirements of this Section 17. When the Demised Premises reduces to
424,050 pursuant to Sections 2.1 or 2.1, Tenant will have the right, at the
expense of Tenant, to install additional dock doors in accordance with the
provisions of Section 18 so that the Demised Premises will, as so reduced, have
up to forty-five (45) active dock doors.  Landlord hereby consents to such
installation and agrees that such doors need not be removed at the end of the
Term, but the requirements of Section 18 will otherwise be observed by Tenant in
the performance of the work required to install the additional dock doors.

 

18.           Tenant Alterations and Additions.

 

(a)           Tenant shall not make or permit to be made any alterations,
improvements, or additions to the Demised Premises (a “Tenant’s Change”),
without first obtaining on each occasion Landlord’s prior written consent (which
consent Landlord agrees not to unreasonably withhold) and Lender’s prior written
consent (if such consent is required).  As part of its approval process,
Landlord may require that Tenant submit plans and specifications to Landlord,
for Landlord’s approval or disapproval, which approval shall not be unreasonably
withheld.  All Tenant’s Changes shall be performed in accordance with all legal
requirements applicable thereto and in a good and workmanlike manner with
first-class materials.  Tenant shall maintain insurance reasonably satisfactory
to Landlord during the construction of all Tenant’s Changes.  If Landlord at the
time of giving its approval to any Tenant’s Change notifies Tenant in writing
that approval is conditioned upon restoration, then Tenant shall, at its sole
cost and expense and at Landlord’s option upon the termination or expiration of
this Lease, remove the same and restore the Demised Premises to its condition
prior to such Tenant’s Change.  No Tenant’s Change shall be structural in nature
or impair the structural strength of the Building or reduce its value.  Tenant
shall pay the full cost of any Tenant’s Change and shall give Landlord such
reasonable security as may be requested by Landlord to insure payment of such
cost.  Except as otherwise provided herein and in Section 12, all Tenant’s
Changes and all repairs and all other property attached to or installed on the
Demised Premises by or on behalf of Tenant shall immediately upon completion or
installation thereof be and become part of the Demised Premises and the property
of Landlord without payment therefor by Landlord and shall be surrendered to
Landlord upon the expiration or earlier termination of this Lease.

 

(b)           To the extent permitted by law, all of Tenant’s contracts and
subcontracts for such Tenant’s Changes shall provide that no lien shall attach
to or be claimed against the Demised Premises or any interest therein other than
Tenant’s leasehold interest in the Demised Premises, and that all subcontracts
let thereunder shall contain the same provision.  Whether or not Tenant
furnishes the foregoing, Tenant agrees to hold Landlord harmless against all
liens, claims and liabilities of every kind, nature and description which may
arise out of or in any way be connected with such work.  Tenant shall not permit
the Demised Premises to become subject to any mechanics’, laborers’ or
materialmen’s lien on account of labor, material or services furnished to Tenant
or claimed to have been furnished to Tenant in connection with work of any
character performed or claimed to have been performed for the Demised Premises
by, or at the direction or sufferance of Tenant and if any such liens are filed
against the Demised Premises, Tenant shall promptly discharge the same;
provided, however, that Tenant shall have the right to contest, in good faith
and with reasonable diligence, the validity of any such lien or claimed lien if
Tenant shall give to Landlord, within fifteen days after demand, such security
as may be reasonably satisfactory to Landlord to assure payment thereof and to
prevent any sale, foreclosure, or forfeiture of Landlord’s interest in the
Demised Premises by reason of non-payment thereof; provided further that on
final determination of

 

14

--------------------------------------------------------------------------------


 

the lien or claim for lien, Tenant shall immediately pay any judgment rendered,
with all proper costs and charges, and shall have the lien released and any
judgment satisfied.  If Tenant fails to post such security or does not
diligently contest such lien, Landlord may, without investigation of the
validity of the lien claim, discharge such lien and Tenant shall reimburse
Landlord upon demand for all costs and expenses incurred in connection
therewith, which expenses shall include any attorneys’ fees, paralegals’ fees
and any and all costs associated therewith, including litigation through all
trial and appellate levels and any costs in posting bond to effect a discharge
or release of the lien.  Nothing contained in this Lease shall be construed as a
consent on the part of Landlord to subject the Demised Premises to liability
under any lien law now or hereafter existing of the state in which the Demised
Premises are located.

 

(c)           Tenant shall have the right, at the option and expense of Tenant
and subject to the requirements of this subsection (c), to complete the
Mezzanine as additional office space for the Demised Premises.  The plans and
specifications for such work shall be subject to the prior written approval of
Landlord, which shall not be unreasonably withheld, delayed or conditioned. 
Tenant shall not be required to remove any such office improvements to the
Mezzanine at the expiration or termination of this Lease.  The improvement of
the Mezzanine will otherwise constitute a Tenant’s Change governed by the
requirements of subsections (a) and (b), above.  The square footage in the
Mezzanine will not be included in the calculation of Tenant’s Operating Expense
Percentage, whether or not the Mezzanine is completed by Tenant in accordance
with this subsection (c).

 

19.           Services by Landlord.  Landlord shall be responsible for providing
for maintenance of the Building Common Area, and, except as required by Section
10(b) hereof or as otherwise specifically provided for herein, Landlord shall be
responsible for no other services whatsoever.  Tenant, by payment of Tenant’s
share of the Operating Expenses, shall pay Tenant’s pro rata share of the
expenses incurred by Landlord hereunder.

 

20.           Fire and Other Casualty.  In the event the Demised Premises are
damaged by fire or other casualty insured by Landlord, Landlord agrees to
promptly restore and repair the Demised Premises at Landlord’s expense,
including the Improvements to be insured by Tenant, but only to the extent
Landlord receives insurance proceeds therefor (plus the amount of any
deductible, which Landlord must pay), including the proceeds from the insurance
required to be carried by Tenant on the Improvements.  Notwithstanding the
foregoing, in the event that the Demised Premises are (i) in the reasonable
opinion of Landlord, so destroyed that they cannot be repaired or rebuilt within
two hundred ten (210) days after the date of such damage; or (ii) destroyed by a
casualty which is not fully covered by Landlord’s insurance (plus the amount of
any deductible, which Landlord must pay), or if such casualty is covered by
Landlord’s insurance but Lender or other party entitled to insurance proceeds
fails to make such proceeds available to Landlord in an amount sufficient for
restoration of the Demised Premises, then Landlord shall give written notice to
Tenant of such determination (the “Determination Notice”) within forty-five (45)
days of such casualty.  Either Landlord or Tenant may terminate and cancel this
Lease effective as of the date of such casualty by giving written notice to the
other party within twenty (20) days after Tenant’s receipt of the Determination
Notice.  Upon the giving of such termination notice, all obligations hereunder
with respect to periods from and after the effective date of termination shall
thereupon cease and terminate.  If no such termination notice is given, Landlord
shall, to the extent of the available insurance proceeds, promptly make such
repair or restoration of the Demised Premises to a condition which is comparable
to the condition of the Demised Premises immediately prior to such casualty,
promptly and in such manner as not to unreasonably interfere with Tenant’s use
and occupancy of the Demised Premises (if Tenant is still occupying the Demised
Premises).  Base Rent and Additional Rent shall abate in proportion to the loss
of use of the Demised Premises suffered by Tenant during the time that the
Demised Premises or any part thereof are unusable by reason of any such damage
thereto.

 

21.           Condemnation.

 

(a)           If all of the Demised Premises is taken or condemned for a public
or quasi-public use, or if a material portion of the Demised Premises is taken
or condemned for a public or quasi-public use and the remaining portion thereof
is not usable by Tenant in the reasonable opinion of Landlord, this Lease shall
terminate as of the earlier of the date title to the condemned real estate vests
in the condemnor or the date on which Tenant is deprived of possession of the
Demised Premises.  In such event, the Base Rent herein reserved and all
Additional Rent and other sums payable hereunder shall be apportioned and paid
in full by Tenant to Landlord to that date, all Base Rent, Additional Rent,
Security Deposit (to the extent not applied by Landlord in accordance with
Section 5) and other sums payable hereunder prepaid for periods beyond that date
shall forthwith be repaid by Landlord to Tenant, and neither party shall
thereafter have any liability hereunder, except that any obligation or liability
of either party, actual or contingent, under this Lease which has accrued on or
prior to such termination date shall survive.

 

(b)           If only part of the Demised Premises is taken or condemned for a
public or quasi-public use and this Lease does not terminate pursuant to Section
21(a), Landlord shall, to the extent of the award it receives, restore the
Demised Premises to a condition and to a size as nearly comparable as reasonably
possible to the condition and size thereof immediately prior to the taking, and
there shall be an equitable adjustment to the Base Rent and Additional Rent
based on the actual loss of use of the Demised Premises suffered by Tenant from
the taking.

 

15

--------------------------------------------------------------------------------


 

(c)           Landlord shall be entitled to receive the entire award in any
proceeding with respect to any taking provided for in this Section 21, without
deduction therefrom for any estate vested in Tenant by this Lease, and Tenant
shall receive no part of such award.  Nothing herein contained shall be deemed
to prohibit Tenant from making a separate claim, against the condemnor, to the
extent permitted by law, for the value of Tenant’s moveable trade fixtures,
machinery and moving expenses, provided that the making of such claim shall not
and does not adversely affect or diminish Landlord’s award.

 

22.           Tenant’s Default.

 

(a)           The occurrence of any one or more of the following events shall
constitute an “Event of Default” of Tenant under this Lease:

 

(i)            if Tenant fails to pay Base Rent or any Additional Rent hereunder
as and when such rent becomes due and such failure shall continue for more than
ten (10) days after Landlord gives written notice to Tenant of such failure;

 

(ii)           if Tenant fails to pay Base Rent or any Additional Rent on time
more than three (3) times in any period of twelve (12) months, notwithstanding
that such payments have been made within the applicable cure period after
written notice given by Landlord;

 

(iii)          [INTENTIONALLY OMITTED]

 

(iv)          if Tenant permits to be done anything which creates a lien upon
the Demised Premises and fails to discharge or bond such lien, or post security
with Landlord acceptable to Landlord within thirty (30) days after receipt by
Tenant of written notice thereof;

 

(v)           if Tenant fails to maintain in force all policies of insurance
required by this Lease and such failure shall continue for more than ten (10)
days after Landlord gives Tenant written notice of such failure;

 

(vi)          if any petition is filed by or against Tenant or any guarantor of
this Lease under any present or future section or chapter of the Bankruptcy
Code, or under any similar law or statute of the United States or any state
thereof (which, in the case of an involuntary proceeding, is not permanently
discharged, dismissed, stayed, or vacated, as the case may be, within sixty (60)
days of commencement), or if any order for relief shall be entered against
Tenant or any guarantor of this Lease in any such proceedings;

 

(vii)         if Tenant or any guarantor of this Lease becomes insolvent or
makes a transfer in fraud of creditors or makes an assignment for the benefit of
creditors;

 

(viii)        if a receiver, custodian, or trustee is appointed for the Demised
Premises or for all or substantially all of the assets of Tenant or of any
guarantor of this Lease, which appointment is not vacated within sixty (60) days
following the date of such appointment;

 

(ix)           Tenant fails to vacate any portion of the Demised Premises in
accordance with the requirements of Sections 2.1, 2.2, 2.3 or 2.4 and such
failure continues for ten (10) calendar days after receipt of written notice
from Landlord;

 

(x)            if Tenant fails to perform or observe any other material term of
this Lease and such failure shall continue for more than thirty (30) days after
Landlord gives Tenant written notice of such failure, or, if such failure cannot
be corrected within such thirty (30) day period, if Tenant does not commence to
correct such default within said thirty (30) day period and thereafter
diligently prosecute the correction of same to completion within a reasonable
time.

 

(b)           Upon the occurrence of any one or more Events of Default, Landlord
may, at Landlord’s option, without any demand or notice whatsoever (except as
expressly required in this Section 22):

 

 

(i)      Landlord may terminate this Lease by giving Tenant written notice of
termination, in which event this Lease shall expire and terminate on the date
specified in such notice of termination with the same force and effect as though
the date so specified were the date herein originally fixed as the termination
date of the Term, and all rights of Tenant under this Lease and in and to the
Demised Premises shall expire and terminate and Tenant shall remain liable for
all obligations under this Lease arising up to the date of such termination, and
Tenant shall surrender the Demised Premises to Landlord on the date specified in
such notice, and if Tenant fails to so surrender Landlord shall have the right,
upon prior notice and only to the extent permitted by law, to enter upon and
take possession of the Demised Premises and to expel or remove Tenant and its
effects without being liable for prosecution or any claim for damages therefor.

 

16

--------------------------------------------------------------------------------


 

(ii)     In addition to any other remedies available to Landlord at law or in
equity under applicable law (including, without limitation, the remedies of
California Civil Code Section 1951.4 and any successor statute or similar law),
Landlord will have the immediate right and option to terminate this Lease and
all rights of Tenant hereunder.  If Landlord elects to terminate this Lease
then, to the extent permitted under applicable law, Landlord may recover from
Tenant (a) the worth at the time of award of any unpaid rent which had been
earned at the time of such termination; plus (b) the worth at the time of award
of the amount by which the unpaid rent which would have been earned after
termination until the time of award exceeds the amount of such rent loss that
Tenant proves could have been reasonably avoided; plus (c) the worth at the time
of award of the amount by which the unpaid rent for the balance of the Term
after the time of award exceeds the amount of such rent loss that Tenant proves
could be reasonably avoided; plus (d) any other amount necessary to compensate
Landlord for all the detriment proximately caused by Tenant’s failure to perform
its obligations under this Lease or which, in the ordinary course of things,
results therefrom including, but not limited to, to the extent permitted under
applicable law and actually incurred by Landlord, reasonable attorneys’ fees and
costs; brokers’ commissions; the costs of repair or reasonable refurbishment,
alteration or renovation of the Demised Premises, and removal (including the
repair of any damage caused by such removal) and storage (or disposal) of
Tenant’s personal property, equipment, fixtures, alterations and any other items
which Tenant is required under this Lease to remove but does not remove, or
other costs or economic concessions provided, paid, granted or incurred by
Landlord pursuant to this Lease.  The unamortized value of such concessions
shall be determined by taking the total value of such concessions and
multiplying such value by a fraction, the numerator of which is the number of
months of the Term not yet elapsed as of the date on which the Lease is
terminated, and the denominator of which is the total number of months of the
Term.  As used in Subsection 22(b)(ii)(a) and (b) above, the “worth at the time
of award” is computed by allowing interest at the Interest Rate (as defined in
Section 31).  As used in Subsection 22(b)(ii)(c) above, the “worth at the time
of award” is computed by discounting such amount at the discount rate of the
Federal Reserve Bank of San Francisco at the time of award plus one percent
(1%).

 

(iii)    Landlord will also have the right, with or without terminating this
Lease, to re-enter the Demised Premises and remove all persons and property from
the Demised Premises; such property may be removed and stored in a public
warehouse or elsewhere.  No re-entry or taking possession of the Demised
Premises by Landlord pursuant to this Subsection 22(b)(iii) will be construed as
an election to terminate this Lease unless a written notice of such intention is
given to Tenant or unless the termination thereof is decreed by a court of
competent jurisdiction.

 

(iv)    Landlord has the remedy described in California Civil Code Section
1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover rent as it becomes due, if lessee has right to sublet or
assign, subject only to reasonable limitations).  Accordingly, upon the
occurrence of an Event of Default and abandonment of the Demised Premises by
Tenant or in the event that Landlord elects to re-enter the Demised Premises or
takes possession of the Demised Premises pursuant to legal proceeding or
pursuant to any notice provided by law, then if Landlord does not elect to
terminate this Lease, Landlord may from time to time, without terminating this
Lease, either recover all rent as it becomes due or relet the Demised Premises
or any part thereof on terms and conditions as Landlord in its sole and absolute
discretion may deem advisable with the right to make alterations and repairs to
the Demised Premises in connection with such reletting.  If Landlord elects to
relet the Demised Premises, then rents received by Landlord from such reletting
will be applied; first, to the payment of any indebtedness other than rent due
hereunder from Tenant to Landlord; second, to the payment of any cost of such
reletting; third, to the payment of the reasonable cost of any alterations and
repairs to the Demised Premises incurred in connection with such reletting;
fourth, to the payment of rent due and unpaid hereunder and the residue, if any,
will be held by Landlord and applied to payment of future rent as the same may
become due and payable hereunder.  Should that portion of such rents received
from such reletting during any month, which is applied to the payment of rent
hereunder, be less than the rent payable during that month by Tenant hereunder,
then Tenant agrees to pay such deficiency to Landlord immediately upon demand
therefor by Landlord.  Such deficiency will be calculated and paid monthly.

 

(v)     If an Event of Default occurs as a result of a failure by Tenant to pay
any sum of money owed to any party other than Landlord, for which it is liable
under this Lease, or as a result of a failure by Tenant to perform any other act
on its part to be performed hereunder, Landlord may, without waiving or
releasing Tenant from its obligations, but shall not be obligated to, make any
such payment or perform any such other act to be made or performed by Tenant. 
Tenant agrees to reimburse Landlord upon demand for all reasonable sums so paid
by Landlord and all necessary incidental costs, together with interest thereon
at the Interest Rate, from the date of such payment by Landlord until reimbursed
by Tenant.

 

(vi)    Pursue such other remedies as are available at law or equity.

 

(c)           If this Lease shall terminate as a result of or while there exists
an Event of Default hereunder, any funds of Tenant held by Landlord may be
applied by Landlord to any damages payable by Tenant (whether provided for
herein or by law) as a result of such termination or default.

 

17

--------------------------------------------------------------------------------


 

(d)           Neither the commencement of any action or proceeding, nor the
settlement thereof, nor entry of judgment thereon shall bar Landlord from
bringing subsequent actions or proceedings from time to time, nor shall the
failure to include in any action or proceeding any sum or sums then due be a bar
to the maintenance of any subsequent actions or proceedings for the recovery of
such sum or sums so omitted.

 

(e)           No agreement to accept a surrender of the Demised Premises and no
act or omission by Landlord or Landlord’s agents during the Term shall
constitute an acceptance or surrender of the Demised Premises unless made in
writing and signed by Landlord.  No re-entry or taking possession of the Demised
Premises by Landlord shall constitute an election by Landlord to terminate this
Lease unless a written notice of such intention is given to Tenant.  No
provision of this Lease shall be deemed to have been waived by either party
unless such waiver is in writing and signed by the party making such waiver. 
Landlord’s acceptance of Base Rent or Additional Rent in full or in part
following an Event of Default hereunder shall not be construed as a waiver of
such Event of Default.  No custom or practice which may grow up between the
parties in connection with the terms of this Lease shall be construed to waive
or lessen either party’s right to insist upon strict performance of the terms of
this Lease, without a written notice thereof to the other party.

 

(f)            If an Event of Default shall occur, Tenant shall pay to Landlord,
on demand, all expenses actually incurred by Landlord as a result thereof,
including reasonable attorneys’ fees, court costs and expenses actually
incurred.

 

22.1         Landlord Default.  If Landlord fails to perform or observe or
otherwise breaches any term of this Lease and such failure shall continue for
more than thirty (30) days after Tenant gives Landlord written notice of such
failure, or, if such failure does not arise out of a failure by Landlord to pay
a sum of money and cannot reasonably be corrected within such 30-day period, if
Landlord does not commence to correct such default within such 30-day period and
thereafter diligently prosecute the correction of same to completion within a
commercially reasonable time, a “Landlord Event of Default” shall exist under
this Lease.  Upon the occurrence of a Landlord Event of Default, Tenant may at
Tenant’s option, cure the Landlord Event of Default and the actual cost of such
cure shall be payable by Landlord to Tenant within thirty (30) calendar days
after written demand; provided, however, that if a failure by Landlord to
perform or observe any term of this Lease gives rise to circumstances or
conditions which constitute an emergency threatening human health or safety or
substantial damage to the Demised Premises or Tenant’s personal property, Tenant
shall be entitled to take immediate curative action (prior to the expiration of
any notice and cure period set forth above) to the extent necessary to eliminate
the emergency .  If Landlord does not pay to Tenant the amount of such cost
arising out of a Landlord Event of Default, upon written demand, Tenant may set
off such cost against installments of Base Rent or other amounts due Landlord
under this Lease.  Such cost must be reasonably incurred and must not exceed the
scope of the Landlord Event of Default in question; and if such costs are
chargeable as a result of labor or materials provided directly by Tenant, rather
than by unrelated third parties, the costs shall not exceed the amount which
would have been charged by a qualified third party unrelated to Tenant.  The
quality of all work performed by Tenant must equal or exceed the quality of
Landlord’s Work.  Such costs must be reasonably documented and copies of such
documentation must be delivered to Landlord with the written demand for
reimbursement.  Tenant shall be permitted to continue to set off against
succeeding installments of Base Rent until the total amount of such cost
actually incurred by Tenant has been recovered by Tenant.  If Tenant elects to
exercise its right of set-off, as provided in this Section 22.1, such set-off is
intended to be the exclusive remedy available to Tenant with respect to the
Landlord Event of Default which gave rise to the set-off.  Accordingly, once
Tenant has fully set off all of the permissible cost of curing the Landlord
Event of Default , Landlord shall no longer be deemed to be in default under
this Lease with respect to the Landlord Event of Default that was the subject of
the set off.  Nothing contained in this Section 22.1 shall create or imply the
existence of any obligation by Tenant to cure any Landlord Event of Default.

 

23.           Landlord’s Right of Entry.  Tenant agrees to permit Landlord and
the authorized representatives of Landlord and of Lender to enter upon the
Demised Premises at all reasonable times for the purposes of inspecting the
Demised Premises and Tenant’s compliance with this Lease, and making any
necessary repairs thereto; provided that, except in the case of an emergency,
Landlord shall give Tenant reasonable prior notice of Landlord’s intended entry
upon the Demised Premises.  Nothing herein shall imply any duty upon the part of
Landlord to do any work required of Tenant hereunder, and the performance
thereof by Landlord shall not constitute a waiver of Tenant’s default in failing
to perform it.  Landlord shall not be liable for inconvenience, annoyance,
disturbance or other damage to Tenant by reason of making such repairs or the
performance of such work in the Demised Premises or on account of bringing
materials, supplies and equipment into or through the Demised Premises during
the course thereof, and the obligations of Tenant under this Lease shall not
thereby be affected; provided, however, that Landlord shall use reasonable
efforts not to disturb or otherwise interfere with Tenant’s operations in the
Demised Premises in making such repairs or performing such work.  Landlord also
shall have the right to enter the Demised Premises at all reasonable times,
after reasonable notice (which may be given by telephone), to exhibit the
Demised Premises to any prospective purchaser, mortgagee or tenant thereof.

 

18

--------------------------------------------------------------------------------


 

24.           Lender’s Rights.

 

(a)           For purposes of this Lease:

 

(i)            “Lender” as used herein means the holder of a Mortgage;

 

(ii)           “Mortgage” as used herein means any or all mortgages, deeds to
secure debt, deeds of trust or other instruments in the nature thereof which may
now or hereafter affect or encumber Landlord’s title to the Demised Premises,
and any amendments, modifications, extensions or renewals thereof.

 

(b)           This Lease and all rights of Tenant hereunder are and shall be
subject and subordinate to the lien and security title of any Mortgage.  Tenant
recognizes and acknowledges the right of Lender to foreclose or exercise the
power of sale against the Demised Premises under any Mortgage.

 

(c)           Tenant shall, in confirmation of the subordination set forth in
Section 24(b) and notwithstanding the fact that such subordination is
self-operative, and no further instrument or subordination shall be necessary,
upon demand, at any time or times, execute, acknowledge, and deliver to Landlord
or to Lender any and all instruments requested by either of them to evidence
such subordination.

 

(d)           At any time during the Term, Lender may, by written notice to
Tenant, make this Lease superior to the lien of its Mortgage.  If requested by
Lender, Tenant shall, upon demand, at any time or times, execute, acknowledge,
and deliver to Lender, any and all instruments that may be necessary to make
this Lease superior to the lien of any Mortgage.

 

(e)           If Lender (or Lender’s nominee, or other purchaser at foreclosure)
shall hereafter succeed to the rights of Landlord under this Lease, whether
through possession or foreclosure action or delivery of a new lease, Tenant
shall, if requested by such successor, attorn to and recognize such successor as
Tenant’s landlord under this Lease without change in the terms and provisions of
this Lease and shall promptly execute and deliver any instrument that may be
necessary to evidence such attornment, provided that such successor shall not be
bound by (i) any payment of Base Rent or Additional Rent for more than one month
in advance, except prepayments in the nature of security for the performance by
Tenant of its obligations under this Lease, (ii) the default of any prior
landlord under this Lease, except to the extent that such default is in
existence and continuing at the time the successor acquires title and Tenant has
given to Lender copies of any notice of the alleged default given to Landlord
and (iii) except for the rights expressly granted to Tenant under Section 22.1,
any offset rights arising out of the default of any prior landlord under this
Lease.  Upon such attornment, this Lease shall continue in full force and effect
as a direct lease between each successor landlord and Tenant, subject to all of
the terms, covenants and conditions of this Lease.

 

(f)            In the event there is a Mortgage at any time during the Term,
Landlord shall use commercially reasonable efforts, without cost to Landlord, to
cause the Lender to enter into a subordination, nondisturbance and attornment
agreement with Tenant reasonably satisfactory to Tenant and consistent with this
Section 24.

 

25.           Estoppel Certificate and Financial Statement.

 

(a)           Landlord and Tenant agree, at any time, and from time to time,
within fifteen (15) days after written request of the other, to execute,
acknowledge and deliver a statement in writing in recordable form to the
requesting party and/or its designee certifying that: (i) this Lease is
unmodified and in full force and effect (or, if there have been modifications,
that the same is in full force and effect, as modified), (ii) the dates to which
Base Rent, Additional Rent and other charges have been paid, (iii) whether or
not, to the best of its knowledge, there exists any failure by the requesting
party to perform any term, covenant or condition contained in this Lease, and,
if so, specifying each such failure, (iv) (if such be the case) Tenant has
unconditionally accepted the Demised Premises and is conducting its business
therein, and (v) and as to such reasonable additional matters as may be
requested, it being intended that any such statement delivered pursuant hereto
may be relied upon by the requesting party and by any purchaser of title to the
Demised Premises or by any mortgagee or any assignee thereof or any party to any
sale-leaseback of the Demised Premises, or the landlord under a ground lease
affecting the Demised Premises.

 

(b)           If Landlord desires to finance, refinance, or sell the Building,
Tenant and all guarantors of Tenant’s obligations hereunder, if any, shall
deliver to any potential lender or purchaser designated by Landlord such
financial statements of Tenant and such guarantors as may be reasonably required
by such lender or purchaser, including but not limited to Tenant’s financial
statements for the past 3 years.  All such financial statements shall be
received by Landlord and such lender or purchaser in confidence and shall be
used only for the purposes herein set forth.

 

26.           Landlord Liability.  No owner of the Demised Premises, whether or
not named herein, shall have liability hereunder after it ceases to hold title
to the Demised Premises.  Neither Landlord nor any of the  Landlord Parties,
whether disclosed or undisclosed, shall be under any personal liability with
respect to

 

19

--------------------------------------------------------------------------------


 

any of the provisions of this Lease.  IN THE EVENT LANDLORD IS IN BREACH OR
DEFAULT WITH RESPECT TO LANDLORD’S OBLIGATIONS OR OTHERWISE UNDER THIS LEASE,
TENANT SHALL LOOK SOLELY TO ITS RIGHTS UNDER SECTION 22.1 OF THIS LEASE AND THE
EQUITY OF LANDLORD IN THE BUILDING FOR THE SATISFACTION OF TENANT’S REMEDIES. 
IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT LANDLORD’S LIABILITY UNDER THE TERMS,
COVENANTS, CONDITIONS, WARRANTIES AND OBLIGATIONS OF THIS LEASE SHALL IN NO
EVENT EXCEED LANDLORD’S EQUITY INTEREST IN THE BUILDING.

 

27.           Notices.  Any notice required or permitted to be given or served
by either party to this Lease shall be deemed given when made in writing, and
either (i) personally delivered, (ii) deposited with the United States Postal
Service, postage prepaid, by registered or certified mail, return receipt
requested, or (iii) delivered by licensed overnight delivery service providing
proof of delivery, properly addressed to the address set forth in Section 1(m)
(as the same may be changed by giving written notice of the aforesaid in
accordance with this Section 27).  If any notice mailed is properly addressed
with appropriate postage but returned for any reason, such notice shall be
deemed to be effective notice and to be given on the date of mailing.

 

28.           Brokers.  Tenant represents and warrants to Landlord that Tenant
has not engaged or had any conversations or negotiations with any broker, finder
or other third party concerning the leasing of the Demised Premises to Tenant
who would be entitled to any commission or fee based on the execution of this
Lease.  Tenant hereby indemnifies Landlord against and from any claims for any
brokerage commissions  and all costs, expenses and liabilities in connection
therewith, including, without limitation, reasonable attorneys’ fees and
expenses, for any breach of the foregoing.  The foregoing indemnification shall
survive the termination of this Lease for any reason.

 

29.           Assignment and Subleasing.

 

(a)           Except as provided in subsection (d) of this Section 29, Tenant
may not assign, mortgage, pledge, encumber or otherwise transfer this Lease, or
any interest hereunder, or sublet the Demised Premises, in whole or in part,
without on each occasion first obtaining the prior express written consent of
Landlord, which consent Landlord shall not unreasonably withhold.  Any change in
control of Tenant resulting from a merger, consolidation, stock transfer or
asset sale shall be considered an assignment or transfer which requires
Landlord’s prior written consent.  For purposes of this Section 29, by way of
example and not limitation, Landlord shall be deemed to have reasonably withheld
consent if Landlord reasonably determines (i) that the prospective assignee or
subtenant is not of a financial strength similar to Tenant as of the Lease Date,
(ii) that the prospective assignee or subtenant has a poor business reputation,
(iii) that the proposed use of the Demised Premises by such prospective assignee
or subtenant (including, without limitation, a use involving the use or handling
of Hazardous Substances) will negatively affect the value or marketability of
the Building or the Project or (iv) that the prospective assignee or subtenant
is a current tenant in the Project or is a bona-fide third-party prospective
tenant.  Unless the written consent of Landlord expressly provides the contrary,
no assignment of this Lease by Tenant or sublease of all or any part of the
Demised Premises will relieve Tenant of any of its obligations under the Lease.

 

(b)           If Tenant desires to assign this Lease or sublet the Demised
Premises or any part thereof, Tenant shall give Landlord written notice no later
than forty-five (45) days in advance of the proposed effective date of any
proposed assignment or sublease, specifying (i) the name and business of the
proposed assignee or sublessee, (ii) the amount and location of the space within
the Demised Premises proposed to be subleased, (iii) the proposed effective date
and duration of the assignment or subletting and (iv) the proposed rent or
consideration to be paid to Tenant by such assignee or sublessee.  Tenant shall
promptly supply Landlord with financial statements and other information as
Landlord may reasonably request to evaluate the proposed assignment or
sublease.  Landlord shall have a period of thirty (30) days following receipt of
such notice and other information requested by Landlord within which to notify
Tenant in writing that Landlord elects:  (1) to terminate this Lease as to the
space so affected as of the proposed effective date set forth in Tenant’s
notice, in which event Tenant shall be relieved of all further obligations
hereunder as to such space, except for obligations under Sections 11 and 28 and
all other provisions of this Lease which expressly survive the termination
hereof; or (2) to permit Tenant to assign or sublet such space; provided,
however, that, if the rent rate agreed upon between Tenant and its proposed
subtenant is greater than the rent rate that Tenant must pay Landlord hereunder
for that portion of the Demised Premises, or if any consideration shall be
promised to or received by Tenant in connection with such proposed assignment or
sublease (in addition to rent), then one half (1/2) of such excess rent and
other consideration (after payment of brokerage commissions, attorneys’ fees and
other disbursements reasonably incurred by Tenant for such assignment and
subletting if acceptable evidence of such disbursements is delivered to
Landlord) shall be considered Additional Rent owed by Tenant to Landlord, and
shall be paid by Tenant to Landlord, in the case of excess rent, in the same
manner that Tenant pays Base Rent and, in the case of any other consideration,
within ten (10) business days after receipt thereof by Tenant; or (3) to refuse,
in Landlord’s reasonable discretion (taking into account all relevant factors
including, without limitation, the factors set forth in the Section 29(a)
above), to consent to Tenant’s assignment or subleasing of such space and to
continue this Lease in full force and effect as to the entire Demised Premises. 
If Landlord should fail to notify Tenant in writing of such election within the
aforesaid thirty (30) day period, Landlord shall be deemed to have elected
option (3) above.  Tenant agrees to reimburse Landlord for reasonable legal fees

 

20

--------------------------------------------------------------------------------


 

and any other reasonable costs incurred by Landlord in connection with any
requested assignment or subletting, and such payments shall not be deducted from
the Additional Rent owed to Landlord pursuant to subsection (2) above.  Tenant
shall deliver to Landlord copies of all documents executed in connection with
any permitted assignment or subletting, which documents shall be in form and
substance reasonably satisfactory to Landlord and which shall require such
assignee to assume performance of all terms of this Lease on Tenant’s part to be
performed.

 

(c)           No acceptance by Landlord of any rent or any other sum of money
from any assignee, sublessee or other category of transferee shall be deemed to
constitute Landlord’s consent to any assignment, sublease, or transfer. 
Permitted subtenants or assignees shall become liable directly to Landlord for
all obligations of Tenant hereunder, without, however, relieving Tenant of any
of its liability hereunder.  No such assignment, subletting, occupancy or
collection shall be deemed the acceptance of the assignee, tenant or occupant,
as Tenant, or a release of Tenant from the further performance by Tenant of
Tenant’s obligations under this Lease.  Any assignment or sublease consented to
by Landlord shall not relieve Tenant (or its assignee) from obtaining Landlord’s
consent to any subsequent assignment or sublease.

 

(d)           Notwithstanding anything contained in this Section 29, provided
that no Event of Default has occurred and is then continuing, Tenant shall have
the right, upon thirty (30) days prior written notice to Landlord (but without
any requirement for prior written consent by Landlord), (i) to sublet all or
part of the Demised Premises to any person or entity which is controlled by,
under common control with, or which controls Tenant  (any of such persons
entities being herein called a “Syratech Affiliate”); or (ii) to assign this
Lease to a Syratech Affiliate.  With respect to any assignment, Tenant shall
provide in its notice to Landlord given pursuant to subsection (b), above, such
information as may be reasonably required by Landlord to determine that the
requirements of this subsection (d) have been satisfied.  The terms “controls”,
“controlled by” or “under common control with”, as used in this subsection (d),
shall mean the ownership of a direct or indirect majority interest.  With
respect to any assignment or sublease to a Syratech Affiliate, Landlord will not
be entitled to exercise the rights granted to Landlord in items (1), (2) and (3)
of subsection (b), above.  No assignment or sublease to a Syratech Affiliate,
pursuant to this subsection (d), will relieve Tenant of any of its obligations
under this Lease.

 

30.           Termination or Expiration.

 

(a)           No termination of this Lease prior to the normal ending thereof,
by lapse of time or otherwise, shall affect Landlord’s right to collect rent for
the period prior to termination thereof.

 

(b)           At the expiration or earlier termination of the Term of this
Lease, Tenant shall surrender the Demised Premises and all improvements,
alterations and additions thereto, and keys therefor to Landlord, clean and
neat, and in the same condition as at the Lease Commencement Date, excepting
normal wear and tear, condemnation and casualty other than that required to be
insured against by Tenant hereunder.

 

(c)           If Tenant remains in possession of the Demised Premises after
expiration of the Term, without Landlord’s acquiescence and without any express
agreement of the parties, Tenant shall be a tenant-at-sufferance at the greater
of (i) two hundred percent (200%) of the then current fair market base rental
value of the Demised Premises or (ii) two hundred percent (200%) of the Base
Rent in effect at the end of the Term.  Tenant shall also continue to pay all
other Additional Rent due hereunder, and there shall be no renewal of this Lease
by operation of law.  In addition to the foregoing, Tenant shall be liable for
all damages, direct and consequential, incurred by Landlord as a result of such
holdover.  No receipt of money by Landlord from Tenant after the termination of
this Lease or Tenant’s right of possession of the Demised Premises shall
reinstate, continue or extend the Term or Tenant’s right of possession.

 

31.           [INTENTIONALLY OMITTED]

 

32.           Late Payments.  In the event any installment of rent, inclusive of
Base Rent, or Additional Rent or other sums due hereunder, if any, is not paid
within ten (10) days after receipt by Tenant of written notice of such
nonpayment, Tenant shall pay an administrative fee (the “Administrative Fee”)
equal to four percent (4%) of such past due amount; provided, however, that,
after Landlord gives to Tenant written notice of nonpayment of Base Rent or
Additional Rent two times within any twelve (12) month period, the
Administrative Fee will accrue and be payable automatically for the balance of
such twelve (12) month period with respect to any Base Rent or Additional Rent
which is not paid by Tenant on the date when due, whether or not written notice
is given of such nonpayment.  If any amount remains past due for more than sixty
(60) days, such amount shall, from and after such sixtieth (60th) day, bear
interest, until paid, at the lesser of (i) the maximum interest rate allowed by
law or (ii) a rate of fifteen percent (15%) per annum (the “Interest Rate”), in
order to defray the additional expenses incurred by Landlord as a result of such
late payment.  The Administrative Fee is in addition to, and not in lieu of, any
of Landlord’s remedies under this Lease.

 

21

--------------------------------------------------------------------------------


 

33.           Rules and Regulations.  Tenant agrees to abide by the rules and
regulations set forth on Exhibit D attached hereto, as well as other rules and
regulations reasonably promulgated by Landlord from time to time, so long as
such rules and regulations are uniformly enforced against all tenants of
Landlord in the Building.

 

34.           Quiet Enjoyment.  So long as Tenant has not committed an Event of
Default hereunder, Landlord agrees that Tenant shall have the right to quietly
use and enjoy the Demised Premises for the Term.

 

35.           Miscellaneous.

 

(a)           The parties hereto hereby covenant and agree that Landlord shall
receive the Base Rent, Additional Rent and all other sums payable by Tenant
hereinabove provided as net income from the Demised Premises, without any
abatement (except as set forth in Section 20 and Section 21), reduction, set-off
(except as provided in Section 22.1), counterclaim, defense or deduction
whatsoever.

 

(b)           If any clause or provision of this Lease is determined to be
illegal, invalid or unenforceable under present or future laws effective during
the Term, then and in that event, it is the intention of the parties hereto that
the remainder of this Lease shall not be affected thereby, and that in lieu of
such illegal, invalid or unenforceable clause or provision there shall be
substituted a clause or provision as similar in terms to such illegal, invalid
or unenforceable clause or provision as may be possible and be legal, valid and
enforceable.

 

(c)           All rights, powers, and privileges conferred hereunder upon the
parties hereto shall be cumulative, but not restrictive to those given by law.

 

(d)           TIME IS OF THE ESSENCE OF THIS LEASE.

 

(e)           No failure of Landlord or Tenant to exercise any power given
Landlord or Tenant hereunder or to insist upon strict compliance by Landlord or
Tenant with its obligations hereunder, and no custom or practice of the parties
at variance with the terms hereof shall constitute a waiver of Landlord’s or
Tenant’s rights to demand exact compliance with the terms hereof.

 

(f)            This Lease contains the entire agreement of the parties hereto as
to the subject matter of this Lease and no prior representations, inducements,
letters of intent, promises or agreements, oral or otherwise, between the
parties not embodied herein shall be of any force and effect.  Any future
amendment to this Lease must be in writing and signed by the parties hereto. 
The masculine (or neuter) pronoun, singular number shall include the masculine,
feminine and neuter gender and the singular and plural number.

 

gf)           This contract shall create the relationship of landlord and tenant
between Landlord and Tenant; no estate shall pass out of Landlord; Tenant has a
usufruct, not subject to levy and sale, and not assignable by Tenant except as
expressly set forth herein.

 

(h)           Under no circumstances shall Tenant have the right to record this
Lease or a memorandum thereof.

 

(i)            The captions of this Lease are for convenience only and are not a
part of this Lease, and do not in any way define, limit, describe or amplify the
terms or provisions of this Lease or the scope or intent thereof.

 

(j)            This Lease may be executed in multiple counterparts, each of
which shall constitute an original, but all of which taken together shall
constitute one and the same agreement.

 

(k)           This Lease shall be interpreted under the laws of the State where
the Demised Premises are located.

 

(l)            The parties acknowledge that this Lease is the result of
negotiations between the parties, and in construing any ambiguity hereunder no
presumption shall be made in favor of either party.  No inference shall be made
from any item which has been stricken from this Lease other than the deletion of
such item.

 

36.           Special Stipulations.  The Special Stipulations, if any, attached
hereto as Exhibit C, are incorporated herein and made a part hereof, and to the
extent of any conflict between the foregoing provisions and the Special
Stipulations, the Special Stipulations shall govern and control.

 

37.           Lease Date.  For purposes of this Lease, the term “Lease Date”
shall mean the later date upon which this Lease is signed by Landlord and
Tenant.

 

22

--------------------------------------------------------------------------------


 

38.           Authority.  If Tenant is not a natural person, Tenant shall cause
its corporate secretary or general partner, as applicable, to execute the
certificate attached hereto as Exhibit E.  Tenant is authorized by all required
corporate or partnership action to enter into this Lease and the individual(s)
signing this Lease on behalf of Tenant are each authorized to bind Tenant to its
terms.

 

39.           No Offer Until Executed.  The submission of this Lease by Landlord
to Tenant for examination or consideration does not constitute an offer by
Landlord to lease the Demised Premises and this Lease shall become effective, if
at all, only upon the execution and delivery thereof by Landlord and Tenant.
Execution and delivery of this Lease by Tenant to Landlord constitutes an offer
to lease the Demised Premises on the terms contained herein.  The offer by
Tenant will be irrevocable until 6:00 p.m. Eastern time for fifteen (15) days
after the date of execution of this Lease by Tenant and delivery to Landlord.

 

40.           Dispute Resolution Procedure.

 

(a)           In the event that a dispute arises between Landlord and Tenant
under the Lease, and the Lease specifically provides that the dispute resolution
procedure outlined in this Section 40 (the “Dispute Resolution Procedure”) shall
be utilized, the parties shall proceed as follows:

 

(i)            The party electing to proceed under the procedures outlined
herein (the “Electing Party”) shall give written notice of such election to the
other party (the “Other Party”), and shall designate in writing the Electing
Party’s selection of an individual with the qualifications outlined in the
section of the Lease giving rise to this remedy (the “Official”) who shall act
on the Electing Party’s behalf in determining the disputed fact.

 

(ii)           Within twenty (20) days after the Other Party’s receipt of the
Electing Party’s selection of an Official, the Other Party, by written notice to
the Electing Party, shall designate an Official who shall act on the Other
Party’s behalf in determining the disputed fact.

 

(iii)          Within twenty (20) days of the selection of the Other Party’s
Official, the two (2) Officials shall render a joint written determination of
the disputed fact.  If the two (2) Officials are unable to agree upon a joint
written determination within such twenty (20) day period, each Official shall
render his or her own written determination and the two Officials shall select a
third Official within such twenty (20) day period.  In the event the two
Officials are unable to select a third Official within such twenty (20) day
period, then either party may apply to a court of original jurisdiction in San
Bernardino County, California for appointment by such court of such third
Official.

 

(iv)          Within twenty (20) days after the appointment of the third
Official, the third Official shall select one of the determinations of the two
(2) Officials originally selected, without modification or qualification.

 

(v)           If either Landlord or Tenant fails or refuses to select an
Official, the Official selected shall alone determine the disputed fact. 
Landlord and Tenant agree that they shall be bound by the determination of
disputed fact pursuant to this subsection.  Landlord shall bear the fee and
expenses of its Official, Tenant shall bear the fee and expenses of its
Official, and Landlord and Tenant shall share equally the fee and expense of the
third Official, if any.

 

 

[               IN WITNESS WHEREOF, the parties hereto have hereunto set their
hands under seals, the day and year first above written.

 

 

 

LANDLORD:

 

 

Date:  As of January 15, 2003

11640 HARRELL, LLC, a Delaware limited liability company

 

 

 

BY:  IPA Parallel Acquisition, LLC, a Delaware limited liability company, Sole
Member

 

 

 

By:  IPA Parallel Fund-GP, LLC, a Delaware limited liability company, its
Managing Member

 

 

 

By:  IDI-GP, Inc., a Georgia corporation, its Managing Member

 

 

 

 

 

By:

 

/s/ Henry D. Gregory, Jr

 

 

Name:

Henry D. Gregory Jr.

 

 

Title:

President

 

23

--------------------------------------------------------------------------------


 

 

TENANT:

 

 

Date:  As of January 15, 2003

SYRATECH CORPORATION, a Delaware corporation

 

 

 

By:

 

/s/ Gregory W. Hunt

 

 

Name:

Gregory W. Hunt

 

 

Title:

Chief Financial Officer

 

 

 

 

 

Attest:

 

/s/ Faye A. Florence

 

 

Name:

Faye A. Florence

 

 

Title:

Counsel

 

 

 

[CORPORATE SEAL]

 

24

--------------------------------------------------------------------------------


 

ATTESTATION

 

 

Landlord – Limited Liability Company:

 

 

STATE OF GEORGIA

 

COUNTY OF FULTON

 

 

BEFORE ME, a Notary Public in and for said County, personally appeared Henry D.
Gregory, Jr., known to me to be the person(s) who, as President of IDI-GP, Inc.,
the Managing Member of IPA Parallel Fund-GP, LLC, which is the Managing Member
of IPA Parallel Acquisition, LLC, which is the sole member of 11640 HARRELL,
LLC, the limited liability company which executed the foregoing instrument in
its capacity as Landlord, signed the same, and acknowledged to me that he did so
sign said instrument in the name and upon behalf of 11640 Harrell, LLC, as  such
officer as aforesaid, that the same is his free act and deed as such officer,
and he was duly authorized thereunto by the Board of Directors of IDI-GP, Inc.,
which was duly authorized by the Executive Committee of IPA Parallel Fund-GP,
LLC.

 

IN TESTIMONY WHEREOF, I have hereunto subscribed my name, and affixed my
official seal, this 2nd day of January, 2002.

 

 

 

/s/ Charlotte Robinson

 

Notary Public

 

 

 

 

 

My Commission Expires:

10/6/05

 

 

Tenant - Corporation:

 

 

STATE OF  Massachusetts

 

COUNTY OF  Suffolk

 

BEFORE ME, a Notary Public in and for said County, personally appeared Gregory
W. Hunt and Faye A. Florence, known to me to be the person(s) who, as Chief
Financial Officer and Vice President and General Counsel, respectively, of
SYRATECH CORPORATION, the corporation which executed the foregoing instrument in
its capacity as Tenant, signed the same, and acknowledged to me that they did so
sign said instrument in the name and upon behalf of said corporation as officers
of said corporation, that the same is their free act and deed as such officers,
respectively, and they were duly authorized thereunto by its board of directors;
and that the seal affixed to said instrument is the corporate seal of said
corporation.

 

IN TESTIMONY WHEREOF, I have hereunto subscribed my name, and affixed my
official seal, this 20th day of December, 2002.

 

 

 

 

/s/ Theresa A. Losco

 

Notary Public

 

 

 

 

 

My Commission Expires:

9/20/07

 

25

--------------------------------------------------------------------------------


 

LEASE INDEX

 

 

Section

 

Subject

 

 

 

  1

 

Basic Lease Provisions

 

 

 

  2

 

Demised Premises

 

 

 

  3

 

Term

 

 

 

  4

 

Base Rent

 

 

 

  5

 

Security Deposit

 

 

 

  6

 

Operating Expenses and Additional Rent

 

 

 

  7

 

Use of Demised Premises

 

 

 

  8

 

Insurance

 

 

 

  9

 

Utilities

 

 

 

10

 

Maintenance and Repairs

 

 

 

11

 

Tenant’s Personal Property; Indemnity

 

 

 

12

 

Tenant’s Fixtures

 

 

 

13

 

Signs

 

 

 

14

 

[INTENTIONALLY OMITTED]

 

 

 

15

 

Governmental Regulations

 

 

 

16

 

Environmental Matters

 

 

 

17

 

Construction of Demised Premises

 

 

 

18

 

Tenant Alterations and Additions

 

 

 

19

 

Services by Landlord

 

 

 

20

 

Fire and Other Casualty

 

 

 

21

 

Condemnation

 

 

 

22

 

Tenant’s Default

 

 

 

23

 

Landlord’s Right of Entry

 

 

 

24

 

Lender’s Rights

 

 

 

25

 

Estoppel Certificate and Financial Statement

 

 

 

26

 

Landlord’s Liability

 

 

 

27

 

Notices

 

 

 

28

 

Brokers

 

 

 

29

 

Assignment and Subleasing

 

 

 

30

 

Termination or Expiration

 

 

 

31

 

[INTENTIONALLY OMITTED]

 

 

 

32

 

Late Payments

 

 

 

33

 

Rules and Regulations

 

 

 

34

 

Quiet Enjoyment

 

 

 

35

 

Miscellaneous

 

 

 

36

 

Special Stipulations

 

 

 

37

 

Lease Date

 

 

 

38

 

Authority

 

 

 

39

 

No Offer Until Executed

 

 

 

40

 

Dispute Resolution Procedure

 

--------------------------------------------------------------------------------


 

Exhibit “A”  Demised Premises

Exhibit “B”  Work by Landlord

Exhibit “C”  Special Stipulations

Exhibit “D”  Rules and Regulations

Exhibit “E”  Certificate of Authority

 

--------------------------------------------------------------------------------


 

INDUSTRIAL LEASE AGREEMENT

 

 

BETWEEN

 

11640 HARRELL, LLC

 

AS LANDLORD

 

 

AND

 

 

SYRATECH CORPORATION

 

AS TENANT

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Demised Premises

 

a-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Work by Landlord

 

 

1.              Clean and repair the floor where necessary, including installing
semi-rigid joint filler and sealing.

 

2.              Cut in new dock doors, including but not limited to adding dock
levelers, dock restraints, lights and dock seals.

 

3.              Repair and upgrade existing landscaping.

 

4.              Paint the exterior building walls and interior of the vacated
space.

 

5.              Repair, seal and stripe asphalt parking.

 

6.              Demo and construct new entry statement on the east end of the
building.

 

7.              Rework warehouse lighting.

 

8.              Split the existing electrical system.

 

9.              Repair damaged truck doors and seals.

 

10.        Divide building fire alarm.

 

11.        Construct new office area to accommodate other tenant requirements.

 

b-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Special Stipulations

 

The Special Stipulations set forth herein are hereby incorporated into the body
of the lease to which these Special Stipulations are attached (the “Lease”), and
to the extent of any conflict between these Special Stipulations and the
preceding language, these Special Stipulations shall govern and control.

 

NONE

 

c-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Rules And Regulations

 

 

These Rules and Regulations have been adopted by Landlord for the mutual benefit
and protection of all the tenants of the Building in order to insure the safety,
care and cleanliness of the Building and the preservation of order therein.

 

1.             The sidewalks shall not be obstructed or used for any purpose
other than ingress and egress.  No tenant and no employees of any tenant shall
go upon the roof of the Building without the consent of Landlord.

 

2.             No awnings or other projections shall be attached to the outside
walls of the Building.

 

3.             The plumbing fixtures shall not be used for any purpose other
than those for which they were constructed, and no sweepings, rubbish, rags or
other substances, including Hazardous Substances, shall be thrown therein.

 

4.             No tenant shall cause or permit any objectionable or offensive
odors to be emitted from the Demised Premises.

 

5.             The Demised Premises shall not be used for (i) an auction, “fire
sale”, “liquidation sale”, “going out of business sale” or any similar such sale
or activity, (ii) lodging or sleeping, or (iii) any immoral or illegal purposes.

 

6.             No tenant shall make, or permit to be made any unseemly or
disturbing noises, sounds or vibrations or disturb or interfere with tenants of
this or neighboring buildings or premises or those having business with them.

 

7.             Each tenant must, upon the termination of this tenancy, return to
the Landlord all keys of stores, offices, and rooms, either furnished to, or
otherwise procured by, such tenant, and in the event of the loss of any keys so
furnished, such tenant shall pay to the Landlord the cost of replacing the same
or of changing the lock or locks opened by such lost key if Landlord shall deem
it necessary to make such change.

 

8.             Canvassing, soliciting and peddling in the Building and the
Project are prohibited and each tenant shall cooperate to prevent such activity.

 

9.             Landlord will direct electricians as to where and how telephone
or telegraph wires are to be introduced.  No boring or cutting for wires or
stringing of wires will be allowed without written consent of Landlord.  The
location of telephones, call boxes and other office equipment affixed to the
Demised Premises shall be subject to the approval of Landlord.

 

10.           Parking spaces associated with the Building are intended for the
exclusive use of passenger automobiles.  Except for intermittent deliveries, no
vehicles other than passenger automobiles may be parked in a parking space
without the express written permission of Landlord.  Trucks and tractor trailers
may only be parked at designated areas of the Building.  Trucks and tractor
trailers shall not block access to the Building.

 

11.           No tenant shall use any area within the Project for storage
purposes other than the interior of the Demised Premises.

 

d-1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

CERTIFICATE OF AUTHORITY

CORPORATION

 

The undersigned, Secretary of SYRATECH CORPORATION, a Delaware corporation
(“Tenant”), hereby certifies as follows to 11640 HARRELL, LLC, a Delaware
limited liability company (“Landlord”), in connection with Tenant’s proposed
lease of premises in a building located at 11640 Harrel Street, Mira Loma,
California (the “Premises”):

 

1.             Tenant is duly organized, validly existing and in good standing
under the laws of the State of Delaware, and duly qualified to do business in
the State of California.

 

2.             That the following named persons, acting individually, are each
authorized and empowered to negotiate and execute, on behalf of Tenant, a lease
of the Premises and that the signature opposite the name of each individual is
an authentic signature:

 

 

 

 

 

 

(name)

 

(title)

 

(signature)

 

 

 

 

 

 

 

 

 

 

(name)

 

(title)

 

(signature)

 

 

 

 

 

 

 

 

 

 

(name)

 

(title)

 

(signature)

 

3.             That the foregoing authority was conferred upon the person(s)
named above by the Board of Directors of Tenant, at a duly convened meeting held
                , 200 .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[CORPORATE SEAL]

 

e-1

--------------------------------------------------------------------------------